          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 1 of 64



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATIONAL IMMIGRATION PROJECT OF
 THE NATIONAL LAWYERS GUILD, et al.,

                    Plaintiffs,

        -against-                                     Civil Action No. 1:20-cv-00852 (CJN)
 EXECUTIVE OFFICE OF
 IMMIGRATION REVIEW, et al.,


                    Defendants.


EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND REQUEST
                        FOR HEARING

       Pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1, Plaintiffs, by

and through undersigned counsel, respectfully move the Court for a Temporary Restraining

Order against Defendants Executive Office For Immigration Review (“EOIR”), James McHenry

in his official capacity, U.S. Immigration and Customs Enforcement (“ICE”), and Matthew

Albence in his official capacity, to halt and restrain ongoing irreparable injury to the health of

Plaintiffs being caused by Defendant EOIR’s arbitrary and capricious decision to continue to

hold in-person immigration court hearings for detained individuals, and conditions associated

with such hearings, during the COVID-19 pandemic and to conduct remote hearings and

Defendant ICE’s conditions of confinement during the COVID-19 pandemic that deprive

detained Plaintiffs of their Constitutional and statutory right to counsel. The specific relief

requested is set out in Plaintiffs’ Proposed Temporary Restraining Order that accompanies this

Motion. The grounds for the Motion are set forth in the accompanying Memorandum of Law
           Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 2 of 64



and supported by the declarations being filed therewith. An emergency hearing is respectfully

requested.

         Pursuant to Local Civil Rule 65.1(a), Plaintiffs hereby certify that on April 7, 2020,

Plaintiffs’ counsel emailed the Chief of the Civil Division of the U.S. Attorney’s Office for the

District of Columbia to provide a courtesy copy of the Complaint and to seek the identity of the

Assistant U.S. Attorney or other government attorneys to whom the case had been assigned so

that Plaintiffs could communicate with them about scheduling and exchange of papers for their

anticipated Temporary Restraining Order. Mr. Daniel Van Horn, Chief of the Civil Division,

informed Plaintiffs that the Department of Justice’s Office of Immigration Litigation (“OIL”)

will take the lead on this case. Plaintiffs then corresponded with Mr. Brian C. Ward, Senior

Litigation Counsel in OIL, to provide a courtesy copy of the Complaint and to seek the identity

of who would be handling the case so that Plaintiffs could confer regarding scheduling. Mr.

Ward responded that his office was still determining who would be handling the case, but

conferred with Plaintiffs regarding a briefing schedule. The parties agreed that Defendants

would file its opposition by the end of the day on Monday, April 13, 2020, Plaintiffs would file

their reply by the end of the day on Tuesday, April 14, 2020, and a Hearing should then be

scheduled as expeditiously thereafter as the Court may permit.

         Plaintiffs accordingly respectfully request the Court enter a scheduling order providing

for the following expedited briefing schedule, as set out in Plaintiff’s Proposed Scheduling

Order:

             1. Defendants shall file a Memorandum of Law in Opposition to Plaintiffs’ Motion

                for Temporary Restraining Order on Monday, April 13;

             2. Plaintiffs shall file a Reply on Tuesday, April 14; and




                                                  2
          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 3 of 64



           3. A hearing on Plaintiffs’ Motion for Temporary Restraining Order shall be set for

               April 15, 2020, or as soon as possible thereafter, at a time set by the Court, to

               occur by audio teleconference or video teleconference to be initiated either by the

               Court or by Plaintiffs.

If the Court is unable to hear this Motion expeditiously, Plaintiffs respectfully request that the

Court enter emergency relief without a hearing in the form of Paragraphs 1(a), 2, and 3(a) of the

Proposed Order until such time as this Motion may be heard and further order of the Court.

       Plaintiffs provided true and correct copies of Plaintiffs’ Complaint, Emergency Motion

for Temporary Restraining Order, Memorandum of Law in Support of Emergency Motion for

Temporary Restraining Order, Proposed Temporary Restraining Order, and all other papers filed

with the Court on or before April 8, 2020 to Mr. Ward and Mr. Van Horn. Plaintiffs have also

filed this Motion and all supporting and accompanying papers through the Court’s ECF

electronic filing system and on April 8, 2020, will mail the above-listed documents by overnight

Priority Express Mail to:

           •   Executive Office for Immigration Review, Board of Immigration Appeals, Office

               of the Chief Clerk, 5107 Leesburg Pike, Suite 2000, Falls Church, VA 22041.

           •   Immigration and Customs Enforcement, 500 12th St, S.W., Washington, D.C.

               20536

           •   Civil Process Clerk, United States Attorney’s Office, 555 Fourth Street, N.W.,

               Washington, D.C. 20530.

           •   Attorney General of the United States, U.S. Department of Justice, 950

               Pennsylvania Avenue, N.W., Washington, DC 20530.




                                                  3
       Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 4 of 64



Dated: April 8, 2020
       Washington, D.C.
                                         Respectfully submitted,

                                         /s/ Sirine Shebaya
                                         Sirine Shebaya (D.C. Bar No. 1019748)
                                         Khaled Alrabe*
                                         Amber Qureshi*
                                         Cristina Velez*
                                         NATIONAL IMMIGRATION PROJECT OF
                                         THE NATIONAL LAWYERS GUILD
                                         2201 Wisconsin Ave NW, Suite 200
                                         Washington, DC 20007
                                         (202) 656-4788
                                         sirine@nipnlg.org
                                         khaled@nipnlg.org
                                         amber@nipnlg.org
                                         cristina@nipnlg.org

                                         *Pro hac vice motions forthcoming

                                         /s/ Matthew D. Slater
                                         Matthew D. Slater (D.C. Bar No. 386986)
                                         Elsbeth Bennett (D.C. Bar No. 1021393)
                                         CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                         2112 Pennsylvania Avenue, N.W.
                                         Washington, D.C. 20037-3229
                                         T: 202-974-1500
                                         F: 202-974-1999
                                         mslater@cgsh.com
                                         ebennett@cgsh.com

                                         Jennifer Kennedy Park*
                                         Lina Bensman*
                                         CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                         One Liberty Plaza
                                         New York, New York 10006
                                         T: 212-225-2000
                                         F: 212-225-3999
                                         jkpark@cgsh.com
                                         lbensman@cgsh.com

                                         Attorneys for Plaintiffs

                                         *Pro hac vice motions forthcoming




                                     4
      Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 5 of 64



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


NATIONAL IMMIGRATION PROJECT OF
THE NATIONAL LAWYERS GUILD, et al.,

                 Plaintiffs,

     -against-                         Civil Action No. 1:20-cv-00852 (CJN)
EXECUTIVE OFFICE OF
IMMIGRATION REVIEW, et al.,


                 Defendants.


PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF EMERGENCY MOTION
               FOR TEMPORARY RESTRAINING ORDER
               Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 6 of 64



                                                   TABLE OF CONTENTS

                                                                                                                                       Page

INTRODUCTION ......................................................................................................................1
FACTUAL BACKGROUND ......................................................................................................3
          A. COVID-19 Has Caused A Global Pandemic That Requires Immediate Action
              To Preserve Life .....................................................................................................5
          B. In-Person Hearings Contribute To The Spread Of COVID-19 And Put
              Countless Lives At Risk ..........................................................................................8
          C. In The Absence Of Uniform, Reasonable EOIR Policies, Inconsistent And
              Chaotic Responses By Individual Immigration Courts Continue To Put
              Lives At Risk ........................................................................................................16
          D. Reasonable Measures To Protect Public Health Have Already Been
              Implemented By Non-Immigration Courts And Can Be Quickly Adopted By
              Immigration Courts ...............................................................................................20
          E.    In Addition To Imperiling Public Health, ICE And EOIR Policies
                 Impermissibly Interfere With Detained Persons’ Right To Counsel .......................22
          F.    In The Face Of Repeated Requests For Action, ICE and EOIR Have Refused
                 To Correct These Failures .....................................................................................26
LEGAL STANDARD ...............................................................................................................28
ARGUMENT ............................................................................................................................29
I.        Plaintiffs Are Likely To Succeed On The Merits ...........................................................30
          A. Plaintiffs Are Likely To Succeed On Their Claims That Defendants’ Agency
              Actions Violate The APA .....................................................................................30
          B. Plaintiffs Are Likely To Succeed On Their Claim That Defendants’ Policies
              Restrict Access To Counsel In Violation Of Constitutional And Statutory
              Rights ...................................................................................................................34
II.       Failure To Implement The Requested Relief Will Immediately And Irreparably Injure
          Plaintiffs ........................................................................................................................37
III.      The Balance Of Equities Weighs In Plaintiffs’ Favor .....................................................41
IV.       The Requested Relief Is In The Public Interest ..............................................................42
CONCLUSION .........................................................................................................................45




                                                                      i
             Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 7 of 64



                                             TABLE OF AUTHORITIES

Cases                                                                                                                     Page(s)

Basank v. Decker,
   No. 20-cv-2518 2518, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020) ................................... 40

Biwot v. Gonzales,
   403 F.3d 1094 (9th Cir. 2005) ............................................................................................. 35

Castillo v. Barr,
   No. 20-cv-00605, 2020 WL 1502864, (C.D. Cal. Mar. 27, 2020).............................. 39-40, 43

Castillo v. Nielsen,
   No. 5:18-cv-01317, 2018 WL 6131172 (C.D. Cal. June 21, 2018) ....................................... 36

Chhoeun v. Marin,
   306 F.Supp.3d 1147 (C.D. Cal. 2018) .................................................................................. 36

Citizens for Resp. & Ethics in Wash. v. Cheney,
    577 F. Supp. 2d 328 (D.D.C. 2008) ............................................................................... 28, 29

Coronel v. Decker,
   No. 20-cv-2472, 2020 WL 1487274 (S.D.N.Y. Mar. 27, 2020) ...................................... 38, 43

Cty. of Los Angeles v. Shalala,
   192 F.3d 1005 (D.C. Cir. 1999) ........................................................................................... 34

Davenport v. Int’l Bhd. of Teamsters,
   166 F.3d 356 (D.C. Cir. 1999) ............................................................................................. 41

Dist. Hosp. Partners, L.P. v. Burwell,
   786 F.3d 46 (D.C. Cir. 2015) ............................................................................................... 34

F.T.C. v. Dean Foods Co.,
   384 U.S. 597 (1966) ............................................................................................................ 29

Federal Defenders of New York, Inc. v. Federal Bureau of Prisons,
   No. 19-1778, 2020 WL 1320886 (2d. Cir. Mar. 20, 2020) ................................................... 33

Gomez v. Kelly,
  237 F. Supp. 3d 13 (D.D.C 2017) ........................................................................................ 28




                                                                  ii
             Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 8 of 64



Gordon v. Holder,
   721 F.3d 638 (D.C. Cir. 2013) ....................................................................................... 40, 44

Iavorski v. I.N.S.,
   232 F.3d 124 (2d Cir. 2000) ................................................................................................ 45

Innovation Law Lab v. Nielsen,
   310 F. Supp. 3d 1150 (D. Ore. 2018) .......................................................33, 35-36, 36, 40, 42

League of Women Voters of U.S. v. Newby,
   838 F.3d 1 (D.C. Cir. 2016) ................................................................................................. 45

Leslie v. Attorney General,
   611 F.3d 171 (3d Cir. 2010) ................................................................................................ 35

Louis v. Meissner,
   530 F. Supp. 924 (S.D. Fla. 1981) ....................................................................................... 36

Make the Road N.Y. v. McAleenan,
  405 F. Supp. 3d 1 (D.D.C. 2019) ......................................................................................... 33

Maldanado-Perez v. INS,
   865 F.2d 328 (D.C. Cir. 1989) ............................................................................................. 35

Martinez v. Nielsen,
  341 F. Supp. 3d 400 (D.N.J. 2018) ...................................................................................... 33

Mills v. D.C.,
   571 F.3d 1304 (D.C. Cir. 2009) ........................................................................................... 40

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
   463 U.S. 29 (1983) .............................................................................................................. 34

Nunez v. Boldin,
   537 F. Supp. 578 (S.D. Tex. 1982) ...................................................................................... 36

O.A. v. Trump,
   404 F. Supp. 3d 109 (D.D.C. 2019) ..................................................................................... 33

O.M.G. v. Wolf,
   No. 20-cv-00786 (D.D.C. Mar. 30, 2020) .......................................................... 11, 34, 39, 42

Open Communities All. v. Carson,
   286 F. Supp. 3d 148 (D.D.C. 2017) ..................................................................................... 41


                                                                  iii
              Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 9 of 64



Orantes–Hernandez v. Thornburgh,
   919 F.2d 549 (9th Cir. 1990) ............................................................................................... 36

R.I.L-R v. Johnson,
    80 F. Supp. 3d 164 (D.D.C. 2015) ............................................................................ 41-42, 45

Reno v. Flores,
   507 U.S. 292 (1993) ............................................................................................................ 34

Rios-Berrios v. INS,
   776 F.2d 859 (9th Cir. 1985) ............................................................................................... 36

Rodriguez v. Robbins,
   715 F.3d 1127 (9th Cir. 2013) ............................................................................................. 44

S.E.C. v. Whitman,
   613 F. Supp. 48 (D.D.C. 1985) ............................................................................................ 35

Torres v. United States Dep’t of Homeland Sec.,
   411 F. Supp. 3d 1036 (C.D. Cal. 2019) ................................................................................ 36

Trump v. Committee on Ways and Means,
   415 F. Supp. 3d 38 (D.D.C. 2019) ....................................................................................... 29

Wash. Metro. Area Transit Comm’n v. Holiday Tours, Inc.,
  559 F.2d 841 (D.C. Cir. 1977) ............................................................................................. 29

Weinberger v. Romero-Barcelo,
   456 U.S. 305. (1982) ........................................................................................................... 37

Zadvydas v. Davis,
   533 U.S. 678 (2001) ............................................................................................................ 34

Rules and Statutes

8 C.F.R. § 1240.3 ...................................................................................................................... 35

5 U.S.C. § 551(13) .................................................................................................................... 33

5 U.S.C. § 555(b) ...................................................................................................................... 35

5 U.S.C. § 702........................................................................................................................... 33

5 U.S.C. § 704........................................................................................................................... 33



                                                                    iv
            Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 10 of 64



5 U.S.C. § 706(2) ........................................................................................................... 33, 33-34

8 U.S.C. § 1252(f) ..................................................................................................................... 33

8 U.S.C. § 1362......................................................................................................................... 35

28 U.S.C. § 1651(a) .................................................................................................................. 29




                                                                    v
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 11 of 64



                                       INTRODUCTION

       Because of the immediate and grave risks to public health arising from the COVID-19

pandemic, this motion for a temporary restraining order seeks a brief pause of in-person hearings

in immigration courts for detained persons, during which time Defendants Executive Office for

Immigration Review (“EOIR”) and Immigration and Customs Enforcement (“ICE”) would

implement policies, practices, and procedures to enable hearings to proceed remotely and safely,

and in a manner consistent with due process and protective of attorney-client privilege.

       Urgent relief is required because, in the absence of a uniform EOIR and ICE policy,

Plaintiffs face ad hoc practices and orders implemented by individual immigration courts,

including the possibility of in-person hearings in 58 of the nation’s 69 immigration courts, 1 and

remote hearing participation is not reasonably available to them. This unnecessarily endangers

all participants in the immigration system, including detained immigrants, their counsel, court

and detention personnel, and all members of the public with whom they cross paths. In addition,

attorney-client communications have been so obstructed as to effectively deny detained

immigrants their right to counsel.

       Plaintiffs are individuals detained in ICE facilities and several organizations whose

members include attorneys representing current and prospective clients detained in ICE facilities.

See Ex. 15, Greenstein Decl. ¶ 2, Ex. 24, Voigt Decl. at 1, Ex. 29, Tolchin Decl. ¶¶ 3–6. Their

health, the health of every person with whom they have contact, and thus the health of the

general public, is imperiled by the continuation of in-person hearings. As documented in the



1
 See Appendix A;. Appendix A summarizes the various standing orders available on EOIR’s
website. See Executive Office for Immigration Review, EOIR Operational Status During
Coronavirus Pandemic, https://www.justice.gov/eoir/eoir-operational-status-during-coronavirus-
pandemic (last updated Apr. 3, 2020). Statistics cited in this filing, unless otherwise noted, are
valid as of 6:30 p.m. EDT on April 6, 2020.

                                                 1
           Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 12 of 64



accompanying declarations of detained individuals and attorneys who represent them, the

unavailability of adequate facilities for remote hearings and for remote consultation with counsel

deprives detained immigrants of their rights to due process and assistance of counsel and

prevents counsel from performing their duties as provided by law and consistent with public

health.

          Over the past month, Plaintiffs have sought, and Defendants have declined to adopt,

policies to address these deprivations. Plaintiffs are thus likely to prevail on their claims under

the Administrative Procedure Act (“APA”), as well as on their claims as to important statutory

and constitutional rights. The evidence Plaintiffs are submitting also demonstrates that they have

suffered and will continue to suffer irreparable injuries, the gravity of which cannot be overstated

given the current public health emergency, outweighing any harm to Defendants from the

temporary injunction requested. The public interest demands this relief to help mitigate the risk

of rampant infection in detention facilities and the propagation of infection through the court

system to the general public.

          To address the unique threat posed by the COVID-19 pandemic, the proposed Temporary

Restraining Order would suspend in-person hearings during the health emergency and require

EOIR and ICE to adopt policies and procedures to enable the conduct of remote hearings

consistent with Plaintiffs’ constitutional and statutory rights. The injunction has two

complementary components:

          First, Defendant EOIR, would be required to:

             •   Suspend all in-person non-bond hearings and immediately convert all in-person
                 bond hearings to remote hearings;

             •   Promulgate policies and procedures that, at a minimum, permit remote court
                 appearances by all necessary participants (e.g., court and court personnel,
                 detained persons, counsel, interpreters, transcription); and



                                                  2
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 13 of 64



           •   Permit continuances as of right due to COVID-19.

       Second, to make such relief effective, Defendant ICE would be required to:

           •   Promulgate policies and procedures enabling remote interconnection by and with
               all necessary participants in court appearances;

           •   Facilitate communications between detained persons and immigration courts to
               enable the submission of requests for rescheduling and for continuance; and

           •   Develop policies, procedures, and facilities that will enable those who are
               detained to obtain, and counsel to provide, legal advice remotely and without
               monitoring, and with adequate protection of human health.

                                 FACTUAL BACKGROUND

       The United States is in the midst of a public health crisis caused by the COVID-19

pandemic. The Trump Administration has estimated that, if there is active mitigation, between

100,000 and 240,000 people may die. 2 Given the gravity of the threat, nationwide, 311 million

people across more than 40 states have been directed to stay at home, and the operation of non-

essential businesses has been widely suspended. 3 To reduce the rate of new infections, President

Donald J. Trump’s Coronavirus Task Force and the Centers for Disease Control and Prevention

(“CDC”) have recommended social distancing (maintaining at least six feet of separation

between individuals) and specifically urged “alternatives to in-person court appearances, such as

virtual court, as a social distancing measure to reduce the risk of COVID-19 transmission.” 4


2
 Alex Leary, et al., White House Projects 100,000 to 240,000 U.S. Coronavirus Deaths, The
Wall Street Journal (Apr. 1, 2020), https://www.wsj.com/articles/chinas-coronavirus-count-
excluded-infected-people-with-no-symptoms-11585650226.
3
  Sarah Mervosh et al., See Which States and Cities Have Told Residents to Stay at Home, The
New York Times (Apr. 3, 2020), https://www.nytimes.com/interactive/2020/us/coronavirus-stay-
at-home-order.html.
4
 Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus
Disease 201 (COVID-19) in Correctional and Detention Facilities(Mar. 23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf;



                                                3
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 14 of 64



Consistent with these guidelines, state and federal courts across the country—including the

United States Court of Appeals for the District of Columbia and the United States District Court

for the District of Columbia—have issued clear policies postponing in-person hearings due to the

pandemic and allowing for hearings to proceed remotely. 5

       In the face of all this, and notwithstanding a number of confirmed COVID-19 cases

among detained persons and staff members at detention centers and immigration courts,6 federal

immigration authorities have not taken consistent and sufficient action to decrease the risk to

detained persons, counsel, and the public. Defendant EOIR has refused to issue a policy

postponing in-person appearances for detained individuals in immigration courts or providing

meaningful remote access alternatives. Only about half of the open immigration courts have a

uniform policy allowing for remote hearings. The inconsistent and often inadequate responses of

individual immigration courts have already had devastating consequences. For example, a New

York-based immigration attorney tested positive for COVID-19 on April 2, 2020, after appearing

at the Federal Plaza Immigration Court on March 11; her symptoms began within two weeks of

that appearance. See Ex. 1, Arce Decl. at 1–2. Her eighty-year old mother, whom she believes

she likely exposed to the virus, fell seriously ill, has since been hospitalized, and is awaiting

COVID-19 test results. Id. at 1–2 (“My mother's health continues to spiral downward. This

week she was diagnosed with pneumonia and was tested for the virus; her results are not in yet,



U.S. Immigrations and Customs Enforcement, ICE Guidance on COVID-19,
https://www.ice.gov/coronavirus (accessed Apr. 6, 2020).
5
 See The Brennan Center for Justice, Courts’ Reponses to the Covid-19 Crisis (Apr. 2, 2020),
https://www.brennancenter.org/our-work/research-reports/courts-responses-covid-19-crisis.
6
 Reuters, As Pandemic Rages, U.S. Immigrants Detained in Areas With Few Hospitals, The
New York Times (Apr. 3, 2020), https://www.nytimes.com/reuters/2020/04/03/us/03reuters-
health-coronavirus-usa-detention-insight.html.


                                                  4
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 15 of 64



but I can't help but blame myself for her illness. If perhaps I had not been at 26 Federal Plaza on

March 11th, I would have not exposed my family to the virus.”).

       Likewise, ICE has failed to provide individuals detained in its facilities adequate means

to communicate remotely (and safely) with current and prospective counsel, and has effectively

prevented in-person meetings with counsel at some facilities by requiring counsel to comply with

impossible requirements regarding the wearing of scarce personal protective equipment. The

result is that even if EOIR uniformly allowed remote hearings, persons in ICE detention could

not avail themselves of them, and would, as a practical matter, be deprived of their constitutional

and statutory right to counsel.

    A. COVID-19 Has Caused A Global Pandemic That Requires Immediate Action To
       Preserve Life

       COVID-19 is a highly contagious novel coronavirus that has reached pandemic

proportions. 7 It is transmitted through respiratory droplets, has a long incubation period, and can

be spread even by persons who are completely asymptomatic. 8 It may also be transmitted

through contact with contaminated surfaces or objects, which can remain contaminated for days. 9



7
 Dr. Tedros Adhanom Ghebreyesus, WHO Director-General’s opening remarks at the media
briefing on COVID-19 - 11 March 2020, World Health Organization (Mar. 11,
2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
media-briefing-on-covid-19---11-march-2020.
8
 The director of the CDC recently stated that as many as 25% of people infected with COVID-
19 may not show symptoms. Apoorva Mandavilli, Infected but Feeling Fine: The Unwitting
Coronavirus Spreaders, The New York Times (Mar. 31, 2020),
https://www.nytimes.com/2020/03/31/health/coronavirus-asymptomatic-transmission.html;
Centers for Disease Control and Prevention, Healthcare Professionals: Frequently Asked
Questions and Answers (Mar. 30, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/hcp/faq.html (describing up to a 14 day incubation period).
9
 Centers for Disease Control and Prevention, Person-to-person Spread (Apr. 2, 2020)
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html.



                                                 5
             Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 16 of 64



Creating sustained distance between people has therefore been a major focus of public health

efforts to slow the rate of transmission.

         On March 13, 2020, President Trump declared a national emergency concerning COVID-

19.10 Many states have likewise declared state emergencies. 11 At least 44 states and the District

of Columbia have implemented stay-at-home orders. 12 As of April 6, 2020, COVID-19 has

infected more than 1.2 million individuals worldwide and killed more than 69,000. 13 In the

United States alone, there have been over 364,000 confirmed cases and over 10,700 deaths. 14

The numbers continue to grow exponentially. 15 Faithful implementation of CDC social

distancing guidelines is necessary to prevent the number of deaths from running dramatically

higher. 16



10
   Donald J. Trump, Proclamation on Declaring a National Emergency Concerning the Novel
Coronavirus Disease (COVID-19) Outbreak, The White House (Mar. 13, 2020),
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/.
11
  See, e.g., Office of the Governor of Kansas, Governor Issues Emergency Declaration on
COVID-19 (Mar. 12, 2020), https://governor.kansas.gov/governor-issues-emergency-declaration-
for-covid-19/.
12
  Alicia Lee, These states have implemented stay-at-home orders. Here’s what that means for
you, CNN (Apr. 3, 2020), https://www.cnn.com/2020/03/23/us/coronavirus-which-states-stay-at-
home-order-trnd/index.html.
13
   Regan et al., Coronavirus Pandemic Upends Daily Life, CNN (Apr. 6, 2020),
https://www.cnn.com/world/live-news/coronavirus-pandemic-04-06-20/index.html.
14
   Sergio Hernandez, et al., Tracking Covid-19 Cases in the US, CNN (Apr. 6, 2020),
https://www.cnn.com/interactive/2020/health/coronavirus-us-maps-and-cases/.
15
  Alan Suderman et al., Trump Defends Extending Virus Guidelines as Spread Continues, The
New York Times (Mar. 30, 2020), https://www.nytimes.com/aponline/2020/03/30/us/politics/ap-
us-virus-outbreak-washington.html?searchResultPosition=1.
16
     Ex. 27, Jha Decl. ¶ 7; Bobby Allyn, Fauci Estimates that 100,000 to 200,000 Americans Could



                                                 6
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 17 of 64



       COVID-19 can result in respiratory failure, kidney failure, and death. Infected

individuals who survive the disease may still suffer severe damage to their lungs, heart, liver, and

other organs, resulting in protracted recovery periods, including extensive rehabilitation from

possible neurological damage and loss of respiratory capacity. 17 Older individuals and those

with certain medical conditions (e.g., asthma, diabetes, heart or lung conditions), 18 including a

number of Organizational Plaintiffs’ members, their family members, and their clients, and

including some of the Detained Plaintiffs, face the greatest risk of serious illness or death from

COVID-19; the CDC has specifically advised such individuals to stay at home. 19 Thus, members

of the Organizational Plaintiffs who wish to visit detained clients are unable to do so. See, e.g.,

Ex. 2, Ehrlich Decl. ¶ 1 (“I feel unable to visit the [Elizabeth Detention Center (“EDC”)], even if

the EDC would again permit such visits, since my age places me in the high risk group for death

from COVID-19”); Ex. 3, Church Decl. ¶¶ 8–9 (describing clients with asthma and her personal

reluctance to appear in court because she lives with an immunosuppressed family member); Ex. 4,

Lopez Decl. ¶ 19 (describing clients with HIV and severe asthma); Ex. 5, Rodriguez Cedeno




Die from Coronavirus, NPR (Mar. 29, 2020), https://www.npr.org/sections/coronavirus-live-
updates/2020/03/29/823517467/fauci-estimates-that-100-000-to-200-000-americans-could-die-
from-the-coronavirus.
17
   Centers for Disease Control and Prevention, Interim Clinical Guidance for Management of
Patients with Confirmed Coronavirus Disease (COVID-19) (Mar. 30, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
18
  Certain underlying medical conditions increase the risk of serious COVID-19 disease for
individuals of any age. See Centers for Disease Control and Prevention, People Who Are at
Higher Risk for Severe Illness (Apr. 2, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-at-higher-risk.html.
19
   Centers for Disease Control and Prevention, Older Adults (Mar. 21, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html.



                                                  7
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 18 of 64



Decl. ¶ 9 (describing asthma and respiratory conditions); Ex. 34, Sud-Deveraj Decl. ¶ 7

(describing concerns over appearing in court due to diabetes).

        Even young and healthy individuals who contract COVID-19 face significant health risks,

and many require hospital care. The public health concerns are compounded by potential

overburdening of existing healthcare infrastructure and personnel; many localities do not have

sufficient medical capabilities to handle significant surges in patient numbers (with ripple effects

even for non-COVID-19 patients).20

     B. In-Person Hearings Contribute To The Spread Of COVID-19 And Put Countless
        Lives At Risk

        In response to the pandemic, EOIR has postponed all hearings for non-detained

individuals scheduled through May 1, 2020,21 but has not done the same for those who are

detained. 22 Despite the spread of COVID-19 in detention facilities and in immigration courts,

and notwithstanding the CDC’s warning that courthouses are especially vulnerable to spread of

the virus, 23 as of April 6, 2020, 58 of the 69 immigration courts were open for detained hearings,

and only 39 locations had court-wide standing orders allowing hearings to occur telephonically.



20
   See, e.g., Somini Sengupta, With Virus Surge, Dermatologists and Orthopedists Are Drafted
for the E.R., The New York Times (Apr. 3, 2020),
https://www.nytimes.com/2020/04/03/nyregion/new-york-coronavirus-doctors.html.
21
   Executive Office for Immigration Review, EOIR Operational Status During Coronavirus
Pandemic, https://www.justice.gov/eoir/eoir-operational-status-during-coronavirus-pandemic
(last updated Apr. 6, 2020).
22
  Among those who are “detained” for this purpose are young children. Ex. 30, Gahng Decl. ¶¶
4–8.
23
   See Centers for Disease Control and Prevention, Interim Guidance on Management
of Coronavirus Disease 201 (COVID-19) in Correctional and Detention Facilities
(Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-
correctional-detention.pdf.



                                                  8
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 19 of 64



See Appendix A. 24

       Proceeding with in-person hearings at this time creates unnecessary risks of virus

transmission for all who are involved (court personnel, detained persons, transporters, counsel,

interpreters, etc.), which in turn poses a risk of transmission both within detention facilities and

to the general population—precisely what social distancing guidelines are intended to prevent.

Moreover, because EOIR has not provided for COVID-19-related continuances as of right,

counsel are forced to meet in person with their clients (including because ICE has failed to

enable adequate remote contact between attorneys and detained persons) in unsterile and unsafe

conditions in order to prepare for hearings and motions. There have also been reports of ICE

bringing individuals with COVID-19 symptoms into detention centers. See, e.g., Ex. 6, Rivera

Decl. ¶ 10; Ex. 7, Saenz Decl. ¶¶ 1–5.

       Both the CDC and the World Health Organization (“WHO”) have warned that detention

centers are tinderboxes in which COVID-19 can spread like wildfire. 25 WHO experts have

warned that outbreaks in detention facilities would lead to “huge mortality rates.” 26 According




24
  An additional four locations have some, but not all, judges allowing telephonic hearings
pursuant to a standing order.
25
   World Health Organization, Preparedness, Prevention and Control of COVID-19 in Prisons
and Other Places of Detention (Mar. 15, 2020) at 2,
http://www.euro.who.int/__data/assets/pdf_file/0019/434026/Preparedness-prevention-and-
control-of-COVID-19-in-prisons.pdf; Centers for Disease Control and Prevention, Interim
Guidance on Management of Coronavirus Disease 201 (COVID-19) in Correctional and
Detention Facilities (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/downloads/guidance-correctional-detention.pdf.
26
  Hannah Summers, ‘Everyone Will be Contaminated’ Prisons Face Strict Coronavirus
Controls, The Guardian (Mar. 23, 2020), https://www.theguardian.com/global-
development/2020/mar/23/everyone-will-be-contaminated-prisons-face-strict-coronavirus-
controls.



                                                  9
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 20 of 64



to ICE’s website, as of April 6, 2020, there were 13 confirmed cases among those in ICE custody

and 7 confirmed cases among ICE employees and personnel working in ICE detention facilities,

spread across 13 detention facilities. 27 These ICE numbers do not include more recent cases,

such as employees who tested positive at Stewart Detention Facility in Georgia 28 and at Otay

Mesa Detention Center in California. 29

       Detention facilities have a history of failing to contain disease outbreaks; so far, COVID-

19 appears to be no different. 30 According to a statement from the National Association of

Immigration Judges (“NAIJ”), a voluntary organization of U.S. Immigration Judges, “[f]rom

West Coast to East Coast, court after court has had to grapple with incident reports of COVID-19

exposure or positive test results of staff and the public. Examples include the Los Angeles, San

Francisco, Aurora (Colorado), Elizabeth (New Jersey), Varick (New York), Krome (South

Florida), Seattle, Conroe (Texas), LaSalle (Louisiana), Fishkill (New York), Ulster (New York),

Boston, Newark, and San Antonio Immigration Courts.” Ex. 32, NAIJ Statement Re



27
   U.S. Immigration and Customs Enforcement, ICE Guidance on COVID-19,
https://www.ice.gov/coronavirus.
28
  Jeremy Redmon, Georgia Immigration Detention Employee Tests Positive for Coronavirus,
The Atlanta Journal-Constitution (Mar. 31, 2020), https://www.ajc.com/news/breaking-
news/georgia-immigration-detention-employee-tests-positive-for-
coronavirus/scDYEmROtOSowK2ULLPt5K/.
29
   Kate Morrissey & Andrea Lopez-Villafaña, Employee at Otay Mesa Detention Center tests
positive for COVID-19, The San Diego Union Tribune (Mar. 31, 2020),
https://www.sandiegouniontribune.com/news/immigration/story/2020-03-31/employee-at-otay-
mesa-detention-center-being-tested-for-covid-19-after-showing-symptoms.
30
   For example, a recent outbreak of mumps among individuals in ICE custody grew from 5
cases in two facilities to 898 cases in 57 facilities within a year. Leung et al., Notes from the
Field: Mumps in Detention Facilities that House Detained Migrants - United States, September
2018-August 2019, Centers for Disease Control and Prevention (Aug. 30, 2019),
https://www.cdc.gov/mmwr/volumes/68/wr/mm6834a4.htm?s_cid=mm6834a4_x.



                                                10
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 21 of 64



Coronavirus Detained Dockets (“NAIJ Statement”), Mar. 30, 2020. At least one court has

already had to order the Government to take necessary measures to protect detained persons from

the spread of COVID-19.31

       Furthermore, the amount of movement and human interaction required to conduct an in-

person hearing is enormous, and it puts not only those directly involved at serious risk, but those

who later come in contact with those direct participants, and those who come in contact with the

indirect contacts, and so on. The following routinely occurs in connection with any given in-

person immigration hearing:

             •   The judge, courthouse staff, interpreters, witnesses, attorneys, security officers,
                 the detained person’s family members, and others all travel to the immigration
                 court, sometimes on public transportation. See Ex. 9, Terezakis Decl. ¶¶ 10, 14,
                 39–45; Ex. 10, Morgan Decl. ¶ 5.

             •   The detained person is transported to the immigration court by ICE employees
                 in conditions that do not allow for social distancing. See Ex. 10, Morgan Decl.
                 ¶ 5 (client was transported to court along with four other detained persons and
                 three guards).

             •   Groups of detained persons and others, including attorneys and witnesses, often
                 wait in large groups and in close proximity for their hearings to begin. See Ex.
                 3, Church Decl. ¶¶ 10–11; Ex. 10, Morgan Decl. ¶ 5 (“The [five] detainees were
                 all seated together on a bench at the back of the courtroom” before their
                 hearings); Ex. 30, Gahng Decl. ¶ 9.

             •   During hearings, participants—including detained persons, attorneys, witnesses,
                 security officers, and judges—are often in close proximity to one another. See
                 Ex. 3, Church Decl. ¶ 11; Ex. 23, Brown Decl. ¶ 33; Ex. 10, Morgan Decl. ¶ 8.
                 Papers are passed back and forth among participants in a hearing. 32 See Church


31
  Minute Order, O.M.G. v. Wolf, 1:20-cv-00786 (D.D.C. Mar. 30, 2020) (granting temporary
restraining requiring Government to provide detained persons “CDC-compliant protocols and
protections for congregate settings in civil-detention facilities” to prevent the spread of COVID-
19).
32
   Studies have shown that the virus that causes COVID-19 can remain on porous surfaces like
cardboard for up to 24 hours. National Institutes of Health, New coronavirus stable for hours on
surfaces (Mar. 17, 2020), https://www.nih.gov/news-events/news-releases/new-coronavirus-
stable-hours-surfaces.


                                                11
          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 22 of 64



                 Decl. ¶ 17; Ex. 32, NAIJ Statement at 2.

        The potential consequences for those forced to attend immigration hearings in person are

devastating. For example, one immigration attorney found out three days after attending a

hearing in immigration court in Boston that a family member who lives with her tested positive

for COVID-19. See Ex. 3, Church Decl. ¶ 17. She reported the results to the immigration court

the same day, but not before having unknowingly potentially exposed not only two detained

persons, but also judges, court staff, and other people in the building while attending four

different hearings. 33 At 5:27 p.m. the same day, EOIR reported via Twitter that the Boston

Immigration Court would be closed on Friday, April 3, 2020; it reopened the following

Monday. 34 Given the shortage of testing capacity nationwide, COVID-19 cases in immigration

courts and among participants at in-person hearings are likely far more widespread than has been

reported. 35

        Not only does every in-person hearing increase the risk to public health, but the work

required to prepare for any hearing also increases that risk; yet under current conditions,

immigration attorneys are unable to mitigate that risk without sacrificing their ability to

effectively represent their client, which puts them in an impossible position. For example,



33
   Shannon Dooling, Boston Immigration Court Closes for 1st Time During Crisis After Attorney
Reports COVID-19 Contact, WBUR (Apr. 3, 2020),
https://www.wbur.org/news/2020/04/03/boston-immigration-court-closes-coronavirus.
34
   See EOIR (@DOJ_EOIR), Twitter (Apr. 2, 8:27 P.M.),
https://twitter.com/DOJ_EOIR/status/1245870544651554816.
35
   Donald Judd & Daniella Diaz, America Is Ramping Up Covid-19 Testing, But a Shortage of
Supplies Is Limiting Capabilities, CNN (Mar. 28, 2020),
https://www.cnn.com/2020/03/28/politics/coronavirus-swabs-supplies-shortage-
states/index.html; see also Ex. 12, Lelli Decl. ¶ 4 (describing lack of testing at clients’ detention
centers).



                                                 12
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 23 of 64



immigration attorney Mary Jane Miller filed a motion in Otay Mesa Immigration Court on

March 18, 2020 to appear telephonically for a hearing scheduled for March 26. 36 Ms. Miller’s

client has an underlying autoimmune disorder, and prior to filing her motion, Ms. Miller had

visited her client on March 10 to prepare for the upcoming hearing and learned her client was ill

with what appeared to be a bad cold and fever. Ex. 11, Miller Decl. ¶ 6. On March 16, 2020,

San Diego County issued a health order (effective March 17) prohibiting all public or private

gatherings of 50 or more people, closing all restaurants for on-site dining and encouraging all

businesses to implement social distancing, increased sanitation standards, and to make every

effort to use telecommuting for their workforces. Ms. Miller “no longer felt it prudent to visit

her client at Otay Mesa, for both her health and safety and mine.” Id. ¶ 7. Without in-person

visits, Ms. Miller’s communication with her client broke down. At Otay Mesa, it is not possible

to have confidential calls with detained persons, and all calls must be initiated by the detained

person and at the detained person’s expense. At least twice, Ms. Miller has been unable to even

get a message through to her client. Id. ¶ 10. Ms. Miller mailed relevant briefing to her client,

after determining in-person visits were unsafe, only to have a properly addressed envelope (i.e.,

addressed to the detention center and including her client’s name and Alien number) returned to

her marked “RETURN TO SENDER NOT DELIVERABLE AS ADDRESSED UNABLE TO

FORWARD.” Id. ¶ 11; see also Ex. 13, Bittner Decl. ¶¶ 12–26 (describing need to travel long

distances to visit clients in person to prepare for hearings); Ex. 23, Brown Decl. ¶¶ 17–18

(“Filings are expected to be completed . . . in all cases before the [Denver Immigration C]ourt.”);



36
  On March 30, the day the Complaint in this case was filed, Otay Mesa Immigration Court
voluntarily adopted a standing order permitting telephonic appearances without prior approval
and without filing a motion in advance. On March 31, 2020 it was reported that an employee at
Otay Mesa tested positive for COVID-19. See Morrissey & Lopez-Villafaña, Employee at Otay
Mesa Detention Center tests positive for COVID-19.


                                                 13
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 24 of 64



Ex. 30, Gahng Decl. ¶ 12–14.

       Moreover, attorneys have experienced significant impediments to submitting and

receiving decisions on motions for telephonic appearances and continuances, further limiting

their ability to address COVID-19 risks on their own and creating serious risk that detained

persons, their counsel, and others will continue to appear at courthouses for in-person hearings.

For example, immigration attorney George Terezakis represented a detained client with a master

calendar hearing scheduled for Friday, March 20, 2020 at 8:30 a.m. at the Varick Street

Immigration Court in New York City, Ex. 9, Terezakis Decl. ¶ 36, a court that continues not to

have a court-wide standing order permitting remote participation in hearings. 37 (New York City

is the nation’s epicenter of the outbreak, with a death from the virus occurring approximately

every two and a half minutes. 38) Mr. Terezakis’s client’s relief application and his request for a

telephonic hearing were delivered at approximately noon on March 18, 2020. Calls to the clerk’s

office seeking a ruling on the request for a telephonic hearing went unanswered. Id. Mr.

Terezakis met with his client’s mother on March 19, 2020, to prepare for the hearing the

following day. His client’s mother insisted on attending the hearing in person. Mr. Terezakis

gave her a letter to deliver to the judge, reiterating Mr. Terezakis’s request to appear

telephonically and stating he was on standby to appear telephonically. Id. ¶ 37. (Mr. Terezakis




37
   And the only judge to have a standing order, Judge Mart, only permits telephonic appearances
for master calendar hearings (i.e., the first hearing in removal proceedings). United States
Department of Justice, Standing Order of Immigration Judge H. Kevin Mart Relating to
Telephonic Appearances at Master Calendar Hearings, (Mar. 21, 2020),
https://www.justice.gov/eoir/page/file/1260276/download.
38
  Alan Feuer, Coronavirus in N.Y.: Toll Soars to Nearly 3,000 as State Pleads for Aid, The New
York Times (Apr. 3, 2020), https://www.nytimes.com/2020/04/03/nyregion/coronavirus-new-
york-death-toll.html.



                                                 14
           Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 25 of 64



had determined that for health reasons he should not attend in person, out of a need to minimize

his potential exposure or unknowing exposure of others. Id. ¶ 38.) His client’s mother took

public transportation to the court, including light rail and the subway, and waited in the waiting

room with other family members of detained individuals and attorneys, 39 only to learn that

visitors would be denied entry to the courtroom; the hearing was ultimately conducted

telephonically. Id. ¶¶ 39–41. His client’s mother returned home, again using public

transportation. Id. ¶ 41. On March 28, 2020, his client’s mother sought medical attention for

difficulty breathing, and was told she had COVID-19. Id. ¶ 42; see also Ex. 9, Terezakis Decl.

¶¶ 32–33 (describing Mr. Terezakis’s experience representing another detained client where the

court repeatedly refused to grant a continuance despite Mr. Terezakis’s explanation that he was

living with a family member recently returned from Spain, an epicenter of the virus, and

ultimately granting it only after his client had already been transported to court).

          Additionally, Nick Steiner, a Staff Attorney for the American Civil Liberties Union, filed

an administrative office complaint with the Office of the Chief Immigration Judge on behalf of

two immigration attorneys because a judge in Baltimore Immigration Court had refused to grant

motions for continuances due to COVID-19 and penalized a respondent for failure to appear by

granting an order of removal in absentia. See Ex. 31, Steiner Decl. ¶ 3. One of these attorneys

was told by the immigration judge’s clerk that the judge was “inclined to deny all motions for

continuance made on the basis of COVID-19.” See id. ¶ 5 (emphasis added). This attorney was

especially concerned about appearing in-person for the immigration proceeding since the

attorney is “at higher risk of severe illness if they contract COVID-19.” See id. Apparently

lacking any concern for this attorney’s predicament, the immigration judge cited the fact that he



39
     The chairs are connected to one another in the waiting room. Ex. 9, Terezakis Decl. ¶ 40.


                                                  15
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 26 of 64



himself is older than the attorney in denying the motion to continue. See id. These attorneys did

not want to reveal their names for fear of retribution. Id. ¶ 4. Mr. Steiner has received

complaints of similar denials of motions to continue at the immigration court in Arlington,

including an instance where an attorney was “required to physically come to the [court], despite

being sick with a cough and a fever” since her request to postpone the hearing and appear

telephonically was denied. See id. ¶ 10.

        The experiences of these immigration attorneys are not unique. See, e.g., Ex. 12, Lelli

Decl. ¶¶ 5–7; Ex. 13, Bittner Decl. ¶¶4–7, 12–13; Ex. 10, Morgan Decl. ¶ 4; Ex. 4, Lopez Decl.

¶¶12–13, 16–17. The continuation of in-person hearings and the lack of a uniform policy

enabling postponement of all hearings prejudices detained persons’ rights and causes avoidable

social contact.

     C. In The Absence Of Uniform, Reasonable EOIR Policies, Inconsistent And Chaotic
        Responses By Individual Immigration Courts Continue To Put Lives At Risk

        EOIR has not issued any nationwide policy providing for remote hearings, facilitating the

rescheduling of hearings for detained individuals, or permitting continuances as of right, which

has resulted in varying responses by individual immigration courts. Some remain open, some are

open for filings and for detained hearings only, others are open for filings only, and a minority

are closed. Fifty-eight (of sixty-nine) immigration courts are still holding in-person hearings.

And while some courts (or individual judges) have entered standing orders related to COVID-19,

almost half have not. 40 These court and individual orders vary, and at least some of them impose

unreasonable restrictions.

        The result is that even when counsel are able to participate in hearings remotely, they do



40
  As of today, 39 immigration court locations have issued court-wide COVID-19 standing
orders. See Appendix A.


                                                16
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 27 of 64



so under conditions that can preclude adequate representation. For example, certain standing

orders require attorneys to waive their clients’ right to object to the admission of documentary

evidence on the sole basis that the party has not had the opportunity to examine it, even where

the document has not previously been served on the detained person or, if represented, on his or

her counsel. See Ex. 6, Rivera Decl. ¶ 23; Ex. 17, Manzanarez Decl. ¶ 19; Ex. 26, Mendez Decl.

¶ 19; Standing Order of the York Immigration Court Relating to Telephonic Appearances at

Master Calendar Hearings (York Immigration Ct., Mar. 17, 2020); Standing Order: Telephonic

Appearances in Cases Before the San Diego Immigration Court Due to COVID-19 (San Diego

Immigration Ct. Mar. 30, 2020); Standing Order of Immigration Judge H. Kevin Mart Relating

to Telephonic Appearances at Master Calendar Hearings (N.Y., Varick Street Immigration Ct.

Mar. 21, 2020). As a consequence, the detained person and counsel are deprived of any

meaningful right to see or read new documents presented at the hearing. Confronted with such

an order, at least one attorney “concluded that the standing order would have required her to

breach her ethical obligation to zealously represent her client by appearing telephonically,” and,

consequently, made the difficult decision to attend a hearing in person, risking contracting

COVID-19 and potentially exposing her client and others in the courthouse (and general

population) to the virus. Ex. 6, Rivera Decl. ¶ 23; Ex. 10, Morgan Decl. ¶ 4.

       In another example, the only judge from the Detroit Immigration Court to issue an order

about remote appearances in response to COVID-19 has stated that because “the Court can only

accommodate two telephonic appearances at one time,” if a respondent requests a non-Spanish

interpreter, “the respondent will have to appear in person to allow” room on the line for a




                                                17
           Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 28 of 64



telephonic interpreter. 41 Yet the NAIJ has explained that telephonic immigration hearings with

multiple participants “can readily be accomplished,” since the “judge, the attorney for DHS, the

respondent and his attorney, and an interpreter can easily be connected by telephone.” Ex. 32,

NAIJ Statement at 3.

         In yet another example, the Immigration Court in Baltimore issued a standing order on

April 2, 2020 allowing attorneys to appear telephonically, but not making the same option

available to respondents. 42 Many other courts’ orders are silent on respondents’ ability to appear

remotely and/or the court’s ability to have several people participating remotely, which, as the

Detroit order makes clear, apparently cannot be assumed. And in a final example, one attorney

even recounted that the Cleveland Immigration Court has required attorneys to waive their

clients’ right to interpretation of the hearing if the court’s technology does not support

simultaneous interpretation. Ex. 13, Bittner Decl. ¶¶ 27–28. 43

         Furthermore, in the absence of a nationwide policy providing for remote hearings or

facilitating rescheduling, attorneys who seek remote hearings face significant obstacles. For

instance, at least one attorney attempted to request a telephonic appearance for a hearing, but




41
 Standing Order: Telephonic Appearance due to COVID-19 in detained cases before Judge
Mark Jebson in the Detroit Immigration Court (Detroit Immigration Ct. Mar. 26, 2020).
42
     Standing Order of the Immigration Court (Baltimore Immigration Ct. Apr. 2, 2020).
43
   To the extent EOIR and ICE detention centers currently have some capacity for remote
hearings, it is often not capable of fulfilling the purpose. For instance, attorney Amy Bittner has
stated that she made a telephonic appearance at a hearing on March 20, 2020 during which she
heard loud screeching feedback on about four occasions and had to wait until this feedback
receded before she could participate in the hearing, interfering with her ability to adequately
represent her client. Ex. 13, Bittner Decl. ¶ 26; see also Ex. 3, Church Decl. ¶ 13 (describing
difficulties hearing the judge and having the judge hear her on a recent telephonic hearing); Ex.
18, Estrada Fernandez Decl. ¶ 11 (expressing concern that if the hearing connection is like his
connection at the detention center, he is worried about his attorney’s ability to represent him.


                                                 18
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 29 of 64



when she attempted to deliver her motions via FedEx and UPS, the “delivery persons were not

allowed to deliver the motions to the court” and “were both turned away from the building

multiple times.” See Ex. 14, Ziesemer Decl. ¶ 8. Another attorney stated that after a judge

denied his motion to appear telephonically, the court clerk called the attorney and asked him to

email a motion to continue to the court, which he was reluctant to do because it would delay his

client’s case, but ultimately did so to protect “[his] family[], [his]clients[], the court staff, and

others.” See Ex. 4, Lopez Decl. ¶ 17; see also supra pgs. 14–21 (recounting obstacles to

appearing remotely or obtaining a continuance).

        Even when EOIR has acted, it has often communicated its actions belatedly and in

limited forums, leading to confusion and depriving its actions of some of their protective effect.

In particular, EOIR has adopted the practice of communicating key announcements through

social media such as Twitter and Facebook, sometimes exclusively. This includes court closures

and changes to filing deadlines.

        For example, at 7:10 p.m. on April 1, 2020, EOIR tweeted that “Due to a report of

secondhand exposure to coronavirus, the Conroe Immigration Court is closed tomorrow, April 2,

2020,” and at 8:51 p.m. on April 1, 2020, EOIR tweeted that “Due to a report of the presence of

an individual with a test-confirmed coronavirus diagnosis, the New Orleans Immigration Court

will be closed tomorrow [April 2, 2020].” Until these tweets were published (if they were even

seen in time by those planning to attend in person), everyone involved in the cases scheduled for

April 2 had to undertake countless unnecessary actions that put their health and safety and the

health and safety of others at risk. 44 Family members may have already traveled to the hearing



44
  EOIR has also deleted tweets, making social media an unreliable source. EOIR sent a tweet
on March 24, 2020 at 6:00 p.m. stating that all filings which had been due during a week-long



                                                   19
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 30 of 64



location, which outside of large cities is typically in a remote location that can require extensive

public transportation to visit, and counsel may have already spent substantial time visiting their

clients in detention centers, putting themselves at unnecessary risk. See, e.g., Ex. 25, Garcia

Decl. ¶¶ 5–10; Ex. 6, Rivera Decl. ¶ 24; Ex. 4, Lopez Decl. ¶ 18; Ex. 33, Scott Decl. ¶ 6; Ex. 9,

Terezakis Decl. ¶¶ 36, 39, 41–44; Ex. 13, Bittner Decl. ¶ 6.

     D. Reasonable Measures To Protect Public Health Have Already Been Implemented By
        Non-Immigration Courts And Can Be Quickly Adopted By Immigration Courts

        On March 31, 2020, “[i]n order to address health and safety concerns in federal

courthouses and courtrooms, the Judicial Conference of the United States temporarily approved

the use of video and teleconferencing for certain criminal proceedings and access via

teleconferencing for civil proceedings during the COVID-19 national emergency.” 45 Even

before this approval by the Judicial Conference, many federal courts had altered their operations

on an emergency basis to address the risks of COVID-19. For example, on March 16, the

District Court for the District of Columbia excluded in-person proceedings and limited




closure to last until April 10 would instead be due the following day, March 25. After facing
backlash from attorneys and social media, EOIR deleted the tweet and set a different deadline.
Suzanne Monyak, Chaos, Confusion Reign As Immigration Courts Stay Open, Law360 (Mar. 27,
2020), https://www.law360.com/articles/1257798/chaos-confusion-reign-as-immigration-courts-
stay-open
45
  United States Courts, Judiciary Authorizes Video/Audio Access During COVID-19 Pandemic,
(Mar. 31, 2020), https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-videoaudio-
access-during-covid-19-pandemic.




                                                 20
            Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 31 of 64



operations to only “essential functions.” 46 Several federal courts also suspended jury trials, 47

non-emergency civil proceedings, 48 and non-emergency criminal proceedings. 49 Others

embraced video teleconferencing. The Southern District of New York implemented procedures

to “convert[] to a remote arraignment system, whereby the participants, including the presiding

Magistrate Judge, [are] present via teleconferencing.” 50

           State courts have also adapted to the exigencies of the global health crisis. The New

York state court system has shut down all but “essential and emergency matters”; even for these,

the courts have transitioned to a “virtual court model” where hearings are conducted by Skype, in

a process Chief Judge DiFiore described as “working well overall.” 51 Other state courts have

similarly transitioned to videoconferencing in civil and criminal proceedings. 52



46
   Standing Order No. 20-9, In re: Court Operations in Exigent Circumstances created by the
COVID-19 Pandemic (D.D.C. Mar. 16, 2020). All cited U.S. District Court standing orders are
available at U.S. Courts, Court Orders and Updated During COVID-19 Pandemic,
https://www.uscourts.gov/about-federal-courts/court-website-links/court-orders-and-updates-
during-covid19-pandemic (accessed Apr. 6, 2020).
47
  See, e.g., Amended General Order No. 20-02, In re: Coronavirus Public Emergency Order
Concerning Jury Trials and Other Proceedings (C.D. Cal. Mar. 17, 2020); General Order No. 72,
In re: Coronavirus Disease Public Health Emergency (N.D. Cal. Mar. 16, 2020).
48
  Amended General Order 20-0012, In re: Coronavirus COVID-19 Public Emergency (N.D. Ill.
Mar. 17, 2020); Administrative Order 20-AO-021, In re: Court Operations Under the Exigent
Circumstances Created by COVID-19 and Related Coronavirus Health Conditions (E.D. Mich.
Mar. 13, 2020).
49
     Id.
50
  Standing Order M-10-468, In re: Coronavirus/COVID-19 (Criminal Proceedings) (S.D.N.Y.
Mar. 27, 2020); see also Administrative Order No. 262, In re: Handling of Criminal Cases under
the Exigent Circumstances Created by the COVID-19 Virus (S.D. Ill. Mar. 23, 2020).
51
  Message from Chief Judge DiFiore (Mar. 30, 2020),
https://www.nycourts.gov/whatsnew/pdf/Message330-v6.pdf.




                                                   21
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 32 of 64



     E. In Addition To Imperiling Public Health, ICE And EOIR Policies Impermissibly
        Interfere With Detained Persons’ Right To Counsel

        Because ICE detention centers so restrict access to telephones and videoconferencing as

to render adequate remote communication between detained persons and counsel next to

impossible, attorneys are forced to choose between risking infection (and the public health) by

meeting with detained clients in person (violating federal and state directives that seek to limit

person to person contact) or failing to provide their detained clients with adequate legal

representation.

        First, videoconferencing is not always made available to persons detained by ICE, see,

e.g., Ex. 13, Bittner Decl. ¶ 11 (describing that non-ICE detained persons at Butler County Jail

have access to videoconferencing, but ICE detained persons at the same facility do not); Ex. 8,

Saenz Decl. ¶ 10, and where it is available, it is not always sufficiently reliable to allow

meaningful consultation. 53 Second, with respect to telephone calls, it is common for detained

persons to encounter the following: to be unable to receive calls; to have no free option for

placing calls; to experience substantial delays in scheduling call times; to have scheduled call

times canceled; to have to wait hours in line to make calls; to have calls monitored or overheard

by others; to have calls limited to as few as 30 minutes; and/or to have calls be of such poor

sound quality that they are effectively useless.


52
   Superior Court of California, County of Los Angeles, Public Notice: COVID-19 (Mar. 20,
2020),
http://www.lacourt.org/newsmedia/uploads/142020330112924PN_PRClerksOffices_03_20_20.p
df; Stuart Jeff Rabner, Supreme Court of New Jersey (Mar. 27, 2020),
https://www.njcourts.gov/notices/2020/n200327a.pdf.
53
  See Ex. 15, Greenstein Decl. ¶ 8; Ex. 4, Lopez Decl. ¶ 6; see also Ex. 16, Lunn Decl. ¶ 4, 6
(“[Videoconferencing] has been extremely difficult to set up . . . within the facility, due to
technology challenges for both attorneys and detained clients trying to navigate the system
software. . . . There is only one tablet available for a facility that has a capacity of over 1,500
people.”).


                                                   22
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 33 of 64



       Attorneys have experienced significant difficulties reaching clients in detention. For

example, to reach clients at La Palma Correctional Center, attorney Juliana Manzanarez must

email the detention facilities to ask clients to call her at a specified time. Ex. 17, Manzanarez

Decl. ¶ 15. When seeking a phone appointment with her client on Wednesday, March 25, 2020,

she was told no appointments were available until March 27, 2020. Id. Then, at the scheduled

time, her client was unable to call because the facility was running behind, and Ms. Manzanarez

was instructed that she would have to speak with her client later. Id. When attempting to contact

her client at Eloy Detention Center, the calls, which are not confidential and for which the client

must pay, last for only 3-5 minutes at a time before cutting off and requiring the client to re-dial.

Ex. 17, Manzanarez Decl. ¶ 16; see also Ex. 18, Estrada Fernandez Decl. ¶¶ 9–11 (explaining he

had to borrow 10 minutes of phone time credit from another detained person to review his

asylum application with his attorney); Ex. 11, Miller Decl. ¶ 10; Ex. 8, Saenz Decl. ¶ 11.

       In other cases, attorneys have reported attempting to contact persons at ICE detention

centers repeatedly, often to be rerouted to voicemail that is never returned or returned after more

than 24 hours. See Ex. 19, Robbins Decl. at 1; Ex. 14, Ziesemer ¶ 4; Ex. 11, Miller Decl. ¶ 10;

Ex. 15, Greenstein Decl. ¶ 7. Other attorneys have reported being routed to several different

detention center officials simply to schedule a private legal call with their client, only ultimately

to be unsuccessful. See Ex. 20, Pengilley Decl. ¶¶ 7–11; Ex. 11, Miller Decl. ¶ 10. For example,

as of March 25, 2020, Attorney Stephanie Pengilley had been trying to schedule a private call

with her client for over a week without success. Ms. Pengilley made several calls to various

officials, each one directing her to someone else. See Ex. 20, Pengilley Decl. ¶¶ 7–11.

       Some facilities have not provided sufficient telephones to meet the increased demand for

remote communication between detained persons and their counsel under the current




                                                 23
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 34 of 64



circumstances. For example, La Palma Correctional Center, which now has a confirmed case of

COVID-19, reportedly has only one phone available for detained persons’ use; Detained Plaintiff

Mr. Rodriguez Cedeno had to stand in line with 10 people for almost three hours to use it. Ex. 5,

Rodriguez Cedeno Decl. ¶ 10; see also Ex, 21, Napoles Vaillant Decl. ¶ 9; Ex. 22, Hollithron

Decl. ¶ 11; Ex. 16, Lunn Decl. ¶ 6.

       Then, even when attorneys are successful in scheduling a call with their clients,

additional restrictions further block effective communication. Calls are often canceled at the last

minute. See Ex. 14, Ziesemer Decl. ¶ 9; Ex. 17, Manzanarez Decl. ¶ 15. Calls are also limited,

often to half an hour or an hour. See Ex. 2, Ehrlich Decl. ¶ 1; Ex. 16, Lunn Decl. ¶ 6; Ex. 4,

Lopez Decl. ¶ 5. This is insufficient to prepare a client for a hearing. See Ex. 2, Ehrlich Decl. ¶

1; Ex. 9, Terezakis Decl. ¶ 7. Attorneys and detained persons have also reported major

technological issues, such as difficulty hearing the speakers and dropped calls, that render these

calls inadequate for engaging in effective communication with their clients. See Ex. 16, Lunn

Decl. ¶¶ 4, 6; Ex. 18, Estrada Fernandez Decl. ¶¶ 11–12; Ex. 15, Greenstein Decl. ¶ 8.

Additionally, these conversations are not confidential and must often be conducted in the

presence of several other individuals, including detention center employees and ICE officials.

See Ex. 9, Terezakis Decl. ¶ 30; Ex. 13, Bittner Decl. ¶ 17; Ex. 22, Hollithron Decl. ¶ 6; Ex. 16,

Lunn Decl. ¶ 5; Ex. 14, Ziesemer Decl. ¶ 5; Ex. 17, Manzanarez Decl. ¶ 17; Ex. 15, Greenstein

Decl. ¶ 8; Ex. 18, Estrada Fernandez Decl. ¶¶ 9–11 (explaining he had to review his asylum

application crowded in a room with 35 other people where it was difficult to hear his attorney).

Knowing that a phone call or videoconference is not confidential further hampers attorneys’

ability to adequately provide counsel to their clients. See Ex. 9, Terezakis Decl. ¶ 19; Ex. 15,

Greenstein Decl. ¶ 8. It is also difficult to review the documents and evidence that would be




                                                24
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 35 of 64



used at the hearing when speaking over the phone. See Ex. 2, Ehrlich Decl. ¶ 1. For example,

Detained Plaintiff Mr. Estrada Fernandez has stated that he was unable to adequately review his

asylum application over the phone with his attorney. See Ex. 18, Estrada Fernandez Decl. ¶¶ 10–

11.

       Even when detained persons and counsel make the risky choice to continue in-person

meetings, in some instances ICE has required that attorneys must personally provide and wear

specific and widely unavailable personal protective equipment (“PPE”) in order to enter

detention centers and courthouses housed in detention centers. See Ex. 23, Brown Decl. ¶ 33

(“ICE at the Aurora, Colorado detention center has informed us that PPE will be required for

legal visitation, and to walk through the detention center to the detained court.”); Ex. 4, Lopez

Decl. ¶ 7 (Warden informed attorneys that “as per ICE instructions, all attorneys must wear

gloves and N-95 mask when conducting visits” but that due to the inability to locate PPE with

the shortage, coupled with unavailability to teleconference with client, he was “forced to submit

motions to continue merit hearings, prolonging our clients’ unnecessary detention.”); Ex. 12,

Lelli Decl. ¶ 3; Ex. 24, Voigt Decl. at 4–5. This policy is in place even though ICE employees

and detained persons are not wearing PPE, and it is nearly impossible for counsel to obtain the

PPE due to the nationwide PPE shortage and public health officials’ guidance to preserve PPE

for health care workers. 54 See Ex. 10, Morgan Decl. ¶ 7; Ex. 25, Garcia Decl. ¶ 3–6; Ex. 6,

Rivera Decl. ¶ 16; Ex. 24, Voigt Decl. at 4–5.

       Finally, the failure of immigration courts to grant continuances as a matter of course



54
   Centers for Disease Control and Prevention, Use of Cloth Face Coverings to Help Slow the
Spread of COVID-19 (Apr. 4, 2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-
getting-sick/diy-cloth-face-coverings.html (“[S]urgical masks [and] N-95 respirators . . . are
critical supplies that must continue to be reserved for healthcare workers and other medical first
responders.”)


                                                 25
           Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 36 of 64



under the present circumstances also impedes the ability of detained persons to even obtain

counsel in the first place. For example, Detained Plaintiffs Messrs. Napoles Vaillant and

Rodriguez Cedeno have had difficulty obtaining legal counsel during the crisis; despite their

efforts to obtain legal counsel and the efforts on their behalf of the Florence Immigrant &

Refugee Rights Project, they have been unable to obtain legal representation due to the outbreak

of COVID-19 and the government’s response to this outbreak. See Ex. 21, Napoles Vaillant

Decl. ¶¶ 7–8; Ex. 5, Rodriguez Cedeno Decl. ¶¶ 7–8. Yet Mr. Rodriguez Cedeno’s request for a

continuance of his final merits hearing on his asylum application was denied. Id.

          The COVID-19 pandemic, and restrictions and risks associated with it, severely limit the

ability of detained persons to obtain counsel, prepare for hearings, and participate in hearings.

Yet EOIR has no policy directing the routine grant of continuances to address these severe

issues.

    F. In The Face Of Repeated Requests For Action, ICE and EOIR Have Refused To
       Correct These Failures

          Before filing this action, Plaintiff AILA, along with numerous co-signatories, including

Plaintiff NIPNLG, sent five requests to Defendants in March 2020, requesting agency action

addressing COVID-19 risks at immigration courts and detention facilities, in light of “the

tremendous disparity in the way local offices were responding to the pandemic and

implementing the directives from ICE’s national leadership.” Ex. 24, Voigt Decl. at 3. Each

letter contained specific recommendations for Defendants to take to mitigate risk.

          On March 12, 2020, AILA sent a letter to Defendant Matthew Albence, Acting Director

for ICE, regarding procedures in detention facilities. Ex. 24, Voigt Decl. at 3 & Ex. A thereto.

On March 15, 2020, AILA, the NAIJ, and the ICE Professionals Union issued a statement calling

for the emergency closure of the nation’s immigration courts, which was sent to Defendants. Ex.



                                                  26
            Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 37 of 64



24, Voigt Decl. at 3 & Ex. C thereto. On March 16, 2020, AILA sent a follow-up letter to

Defendant Matthew Albence, Defendant James McHenry, and Attorney General William Barr

regarding closing immigration courts and offering telephonic hearings. See Ex. 24, Voigt Decl.

at 3 & Ex. B thereto.

           ICE’s Office of Partnership and Engagement sent AILA a written response to their letters

via email, which directed AILA to review ICE’s website on COVID-19. Ex. 24, Voigt Decl. at 3

& Ex. D thereto. But ICE’s COVID-19 website lacks information regarding immigration court

proceedings and access to attorneys. The website contains a section titled “Immigration Court,”

which contains only two sentences of text: “Is immigration court still taking place in-person at

ICE detention facilities? Individuals attending immigration court in-person are encouraged to

contact the Executive Office for Immigration Review for any additional requirements or changes

to procedures.” 55 In a section titled “Detention,” the website states “All detainees are afforded

telephone access and can make calls to the ICE-provided list of free legal service providers and

consulates at no charge to the detainee or the receiving party.” 56 The website does not address

availability of teleconferencing or videoconferencing for court hearings. The website also does

not address the frequency of telephone availability for legal communications, the duration of

time for which an individual is permitted to use the telephone, or provide any guarantee of a

confidential line for communication.

           On March 23, 2020, AILA, along with nearly one hundred partners, including law firms,

legal non-profits, universities, and Plaintiff NIPNLG, sent a letter to Defendants Matthew

Albence and James McHenry imploring them to authorize use of telephonic and video



55
     U.S. Immigration and Customs Enforcement, ICE Guidance on COVID-19.
56
     Id.


                                                  27
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 38 of 64



conferencing technology for immigration court appearances and attorney-client meetings to

“protect public health and ensure basic due process rights.” Ex. 24, Voigt Decl. at 3–4 & Ex. E

thereto. The March 23 letter also stated that “[t]he lack of federal direction . . . is leading to a

patchwork of conflicting and insufficient responses regionally and locally.” Ex. 24, Voigt Decl.

Ex. E. On March 26, 2020, AILA along with nearly seventy partners, sent a letter to Defendant

James McHenry and Attorney General Barr expressing concern that court personnel, litigants,

and community members were endangered by the policies. Ex. 24, Voigt Decl. at 4 & Ex. F.

The letter went on to say “DOJ and EOIR decision-making has been opaque, with inadequate

information being released, causing confusion and leading to litigants showing up at hearings

that are cancelled without notice” and that “DOJ’s current response to the COVID-19 pandemic

and its spread is frighteningly disconnected from the realities of our communities, and the advice

of local leaders and scientific experts.” Id.

        To date, ICE and EOIR have refused to implement uniform policies suspending in-person

hearings, implementing video or teleconferencing capabilities in detention centers, or providing

for continuances as of right due to circumstances related to COVID-19.

                                       LEGAL STANDARD

        “The standard for obtaining injunctive relief through either a temporary restraining order

or a preliminary injunction is well established.” Gomez v. Kelly, 237 F. Supp. 3d 13, 14 (D.D.C.

2017). In assessing whether to grant such relief, a court must balance four factors: “(1) whether

the movant is substantially likely to succeed on the merits; (2) whether the movant would suffer

irreparable injury if the injunction were not granted; (3) whether an injunction would

substantially injure other interested parties; and (4) whether the public interest would be

furthered by the injunction.” Citizens for Resp. & Ethics in Wash. v. Cheney, 577 F. Supp. 2d

328, 334 (D.D.C. 2008).


                                                  28
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 39 of 64



        “In applying this four-factored standard, district courts employ a sliding scale under

which a particularly strong showing in one area can compensate for weakness in another.” Id. at

334–35 (explaining that a strong probability of irreparable injury may warrant issuance of an

injunction even where likelihood of success on the merits is “remote”). Accordingly, as the D.C.

Circuit has explained,

        to justify a temporary injunction it is not necessary that the plaintiff’s right to a final
        decision . . . be absolutely certain . . . if the other elements are present . . . [I]t will
        ordinarily be enough that the plaintiff has raised substantial questions going to the
        merits so serious, substantial, difficult and doubtful, as to make them a fair ground
        for litigation and thus for more deliberative investigation.

Wash. Metro. Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d 841, 844 (D.C. Cir. 1977).

“[S]uch relief is preventative, or protective; it seeks to maintain the status quo pending a final

determination of the merits of the suit.” Id. The Court also has power under the All Writs Act to

enter this injunction to protect its ability to adjudicate this dispute and afford effective relief. 57

                                             ARGUMENT

        In order to address the dire risk to life and health posed by the COVID-19 pandemic,

countless institutions across the country have implemented drastic measures designed to slow the

spread of the virus, even when those measures entailed great sacrifice; in many respects, the



57
   Given the rapidity with which COVID-19 spreads, especially in close quarters and institutional
settings, a delay of weeks or even days could deprive the Court of the ability to adjudicate and
redress the harms that Plaintiffs seek to prevent through this TRO, which would have
irretrievably materialized. The All Writs Act authorizes federal courts to “issue all writs
necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and
principles of law.” 28 U.S.C. § 1651(a). That includes the “express authority . . . to issue such
temporary injunctions as may be necessary to protect its own jurisdiction.” F.T.C. v. Dean Foods
Co., 384 U.S. 597, 608 (1966). Here, the relief sought in Plaintiffs’ current motion is the same
relief sought in the Complaint, which provides clear jurisdictional nexus. Due to the urgency
caused by the COVID-19 outbreak, relief from the Court is necessary to preserve the Court’s
jurisdiction and therefore this Court has authority to alternatively grant Plaintiffs’ motion under
the All Writs Act. See Trump v. Committee on Ways and Means, 415 F. Supp. 3d 38, 44 (D.D.C.
2019) (Nichols, J.).


                                                    29
              Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 40 of 64



normal functioning of our society and economy have been upended. Yet Defendants have

failed—indeed, refused—to take urgently necessary action to safeguard the lives of detained

persons, decrease the associated risk to the public, and ensure that detained persons are not

deprived of their constitutional and statutory rights. Consequently, without temporary injunctive

relief, Plaintiffs will continue to suffer legal injury, and Plaintiffs (as well as the public) will

continue to be exposed to avoidable and unacceptable risk of illness and death. Plaintiffs are

likely to succeed on their claims, and the injuries they face are irreparable. In the current public

health emergency, the public interest also weighs strongly in favor of granting the temporary

relief that Plaintiffs seek. Moreover, there is no hardship associated with implementing that

relief that compares to the hardships that Plaintiffs are undergoing without it. For all of these

reasons, Plaintiffs are entitled to the relief that they seek, and their application for a temporary

restraining order should be granted.

     I.      Plaintiffs Are Likely To Succeed On The Merits

             Defendants have violated the APA by refusing to direct immigration courts to conduct

proceedings in a manner consistent with the public health and protection of detained persons’

rights to counsel. Defendants have also violated constitutional and statutory rights to counsel

and to due process. Plaintiffs are likely to succeed on their claims based on these violations,

which supports entry of a temporary restraining order.58

          A. Plaintiffs Are Likely To Succeed On Their Claims That Defendants’ Agency Actions
             Violate The APA

             Defendants have failed to issue uniform instructions for immigration court proceedings



58
  Plaintiffs focus on the First through Third Claims of the Complaint in recognition of the
urgency of the situation and should not be construed as having abandoned the other claims,
which also support injunctive relief.



                                                    30
          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 41 of 64



and attorney-client visits in detention facilities that (1) conform with public health requirements

to contain the spread of COVID-19 and that (2) preserve Plaintiffs’ statutory, regulatory, and

constitutional rights.

        As detailed above, government and medical experts, including the CDC and WHO,

consistently instruct that it is a public health imperative to decrease physical interactions between

people in order to slow the spread of COVID-19 as much as possible. Because detention

facilities are particularly vulnerable to rapid spread of COVID-19, the CDC issued guidance on

practices to implement in correctional and detention facilities, specifically calling for

“alternatives to in-person court appearances” and decreasing “operational entrances and exits to

the facility” (e.g., for attorney visits and to attend hearings). 59

        Despite the public health emergency and authoritative instruction on how to mitigate

health risks in an incarcerated population for whom proceedings may be required, which state

and federal court systems have followed, EOIR has not suspended non-essential in-person

hearings and has refused to issue any uniform policy designed to minimize the COVID-19 health

risks, instead leaving individual immigration judges and courts to muddle along with inconsistent

and often harmful practices. Most immigration courts continue to be open for in-person

hearings, remote alternatives are limited, and in many courts where remote access is available on

paper, the remote facilities are inadequate to meet the requirements of due process and access to

counsel. Nor is there any apparent relationship between the practices of immigration courts and

the severity of the COVID-19 outbreak in the courts’ locations. For example, according to




59
   Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus
Disease. The guidance was most recently updated on March 23, 2020 and expressly states that it
is directed to ICE, among others.



                                                    31
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 42 of 64



recent data, New York City has about one hundred times the incidence of COVID-19 as does

Memphis, 60 yet in-person hearings are being conducted at all three New York City immigration

courts, while the immigration court in Memphis is open only for filings. See Appendix A.

Likewise, ICE has refused to implement policies that are consistent with federal health mandates

to facilitate limitations on unnecessary transfer of detained persons or on operational entrances

and exits to detention facilities. Detained persons are thus endangered every time a lawyer is

required to visit in person or they are transferred on a crowded bus to a courthouse because of the

absence of adequate remote access facilities.

       Despite repeated requests for agency action from many direct participants in the

immigration court system who are harmed by the current practices—associations of judges, ICE

employees, attorneys, and detained individuals—EOIR and ICE have neither explained nor

changed their policies. 61 Based on the available data and facts, there is no rational explanation

for EOIR’s and ICE’s policies and failures to act. Without offering any explanation for their

actions, EOIR and ICE have implemented chaotic policies that run counter to the evidence

before them.

       Defendants’ failure to implement a uniform policy adequately addressing the COVID-19

pandemic and related federal guidelines, despite multiple requests from multiple constituencies,

is an agency action that is “[a]rbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law,” as well as “[c]ontrary to constitutional right, power, privilege or


60
   The New York Times, Coronavirus in the U.S.: Latest Map and Case Count,
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html#states, (accessed Apr.
6, 2020) (citing 57,160 COVID-19 cases and 1,867 deaths in New York and 640 cases and 7
deaths in Memphis).
61
  Defendants effectively denied the numerous requests by sending nothing more than a cursory
email response directing Plaintiff AILA to review the COVID-19 page on ICE’s website.



                                                 32
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 43 of 64



immunity.” It thus violates the APA and is subject to judicial review by this Court. See 5 U.S.C.

§§ 706(2), 704.

       The APA entitles “[a] person suffering legal wrong because of agency action, or

adversely affected or aggrieved by agency action” to “judicial review thereof.” 5 U.S.C. § 702. 62

For purposes of the APA, “agency action includes the whole or a part of an agency rule, order,

license, sanction, relief, or the equivalent denial thereof, or failure to act.” 5 U.S.C. § 551(13).

Where a court finds that an agency action is arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law, and that the party suffered a legal wrong due to that

agency action, the court shall “hold unlawful and set aside [the] agency action, findings, and

conclusions.” 5 U.S.C. § 706(2).

       While courts generally defer to an agency’s expertise, the court must still satisfy itself

that the agency has “examine[d] the relevant data and articulate[d] a satisfactory explanation for




62
   This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331. That jurisdiction is
not limited by 8 U.S.C. §§ 1252(a)(5) or (b)(9) because this action is not arising from removal
proceedings. See O.A. v. Trump, 404 F. Supp. 3d 109, 126-–38 (D.D.C. 2019); Martinez v.
Nielsen, 341 F. Supp. 3d 400, 406-–08 (D.N.J. 2018) (finding Sections 1252(a)(5) and (b)(9)
inapplicable where TRO does not “directly implicate the order of removal”). Nor does 8 U.S.C.
§ 1252(f) preclude relief here because Plaintiffs do not seek to enjoin “the operation of the
provisions of part IV [removal provisions] of this subchapter.” The government would also be
wrong to argue that the Organizational Plaintiffs lack a cause of action. See Federal Defenders
of New York, Inc. v. Federal Bureau of Prisons, No. 19-1778, 2020 WL 1320886, at *5-–11 (2d.
Cir. Mar. 20, 2020) (holding Federal Defenders could challenge limitations on access to counsel
under the APA and “raised serious arguments in favor of allowing” equitable claim for violation
of the Sixth Amendment to proceed); Make the Road N.Y. v. McAleenan, 405 F. Supp. 3d 1, 32-–
35 (D.D.C. 2019) (holding immigration rights advocacy group had associational standing to
pursue action where “at least one identified member faces an injury that is ‘concerted and
particularized,’” that “interests Plaintiffs seek to protect are germane to the organizations’
purposes,” and the matter “does not require individual members’ participation.”); Innovation
Law Lab v. Nielsen, 310 F. Supp. 3d 1150, 1161-62 (D. Ore. 2018) (holding organizational
plaintiff had standing to pursue action where “stated mission is to advocate on behalf of and
provide legal representation to noncitizens in the United States.”).



                                                  33
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 44 of 64



its action including a ‘rational connection between the facts found and the choice made.’” Motor

Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

When, as here, the agency “has failed to provide a reasoned explanation, or where the record

belies the agency’s conclusion,” the court “must undo its action.” Cty. of Los Angeles v. Shalala,

192 F.3d 1005, 1021 (D.C. Cir. 1999). “Moreover, an agency cannot fail to consider an

important aspect of the problem or offer an explanation for its decision that runs counter to the

evidence before it.” Dist. Hosp. Partners, L.P. v. Burwell, 786 F.3d 46, 57 (D.C. Cir. 2015).

EOIR and ICE have offered no justifications for their decisions not to act, nor are there any that

would withstand judicial review. 63 The Court is therefore justified in providing temporary

injunctive relief. See Minute Order, O.M.G. v. Wolf, 1:20-cv-00786 (D.D.C. Mar. 30, 2020).

     B. Plaintiffs Are Likely To Succeed On Their Claim That Defendants’ Policies Restrict
        Access To Counsel In Violation Of Constitutional And Statutory Rights

        It is well established that the Fifth Amendment entitles non-citizens to due process in

immigration proceedings. Reno v. Flores, 507 U.S. 292, 306 (1993). The Fifth Amendment

guarantees that “[n]o person . . . shall be deprived of life, liberty, or property” without due

process of law, and removal proceedings implicate a non-citizen’s liberty interest, especially

when the non-citizen is being detained. See Zadvydas v. Davis, 533 U.S. 678, 690 (2001). Due

process for immigration proceedings includes the right to counsel. See, e.g., Leslie v. Attorney

General, 611 F.3d 171, 181 (3d Cir. 2010) (“[A]lthough the Fifth Amendment does not mandate

government-appointed counsel for aliens at removal proceedings, it indisputably affords an alien

the right to counsel of his or her own choice at his or her own expense.”); Biwot v. Gonzales, 403



63
  If EOIR’s and ICE’s decisions are instead construed as a failure to act rather than agency
action, their failures to act are also reviewable under 5 U.S.C. § 706(1), and should be set aside
because the agencies failed to act so as to afford the effective right to counsel required by law, as
discussed infra in I.B.


                                                  34
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 45 of 64



F.3d 1094, 1098 (9th Cir. 2005) (“The right to counsel in immigration proceedings is rooted in

the Due Process Clause.”).

       The INA provides that “[i]n any removal proceeding before an immigration judge,” the

individual “shall have the privilege of being represented (at no expense to the Government) by

such counsel, authorized to practice in such proceedings, as he shall choose.” 8 U.S.C. § 1362;

Maldanado-Perez v. INS, 865 F.2d 328, 333 (D.C. Cir. 1989) (noting that non-citizens have a

statutory right to counsel at deportation proceedings but not at government expense); see also 8

C.F.R. § 1240.3 (“The respondent may be represented at the hearing by an attorney or other

representative qualified under 8 CFR part 1292.”).64

       Unreasonable infringements on detained persons’ ability to obtain and consult with

counsel accordingly violate their constitutional and statutory rights. As one court has explained:

               The right to counsel in immigration proceedings, including asylum
               proceedings, requires that an alien be provided “reasonable time to locate
               counsel and permit counsel to prepare for the hearing.” Biwot v. Gonzales,
               403 F.3d 1094, 1098-99 (9th Cir. 2005). The Ninth Circuit has upheld
               mandatory injunctions designed to remedy government practices when the
               “cumulative effect” of such practices “was to prevent aliens from contacting
               counsel and receiving any legal advice.” Orantes–Hernandez v.
               Thornburgh, 919 F.2d 549, 565 (9th Cir. 1990). Government practices that
               effectively deny access to counsel include the detention of aliens far from
               where potential or existing counsel was located, limited attorney visitation
               hours, and the processing of aliens at locations where telephones were not
               available to them.

Innovation Law Lab v. Nielsen, 310 F. Supp. 3d 1150, 1162 (D. Or. 2018) (emphasis added).

The detention facility in that case “repeatedly denied access” to attorneys and gave “conflicting

and nearly-impossible-to-follow instructions on the availability of legal visitation hours.” See id.


64
  See also 5 U.S.C. § 555(b) (“[a] person compelled to appear in person before an agency or
representative thereof is entitled to be accompanied, represented, and advised by counsel or, if
permitted by the agency, by other qualified representative”); S.E.C. v. Whitman, 613 F. Supp. 48,
50 (D.D.C. 1985) (emphasizing that there must be “veritable meaning” to the witness’ right to
counsel under 5 U.S.C. § 555(b)).


                                                35
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 46 of 64



at 1162. The court granted a temporary restraining order requiring the government to guarantee

adequate attorney visitation and install additional telephone lines at the detention facility since

the plaintiffs established a likelihood of success on their due process right to counsel claim. See

id. at 1162–163, 1165. 65

       As described above, supra pgs. 24–28, in the face of the COVID-19 pandemic,

Defendants’ actions have unreasonably restricted detained persons’ right to counsel by impairing

(1) their ability to retain counsel, (2) their ability to communicate confidentially with their

counsel, and (3) their counsel’s ability to competently represent them in immigration court.



65
   See also Orantes-Hernandez v. Thornburgh, 919 F.2d 549, 565-66 (9th Cir. 1990) (granting
permanent injunction when agents restricted detained persons’ ability to contact and retain
counsel, and there were “limited attorney visitation hours” at facilities, “long delays” in allowing
detained persons to contact attorneys, “inadequate efforts to ensure the privacy of both in-person
and telephonic attorney-client interviews,” and “severely limited” detained persons’ access to
telephones “due to time restrictions, the number of functioning telephones and . . . an [un]reliable
system of informing detainees of attorneys’ phone calls”); Rios-Berrios v. INS, 776 F.2d 859,
863 (9th Cir. 1985) (vacating deportation order when the “unexplained haste” of the proceedings,
including immigration judge’s refusal to grant reasonable continuances, effectively deprived
detained person of his access to counsel); Torres v. United States Dep't of Homeland Sec., 411 F.
Supp. 3d 1036, 1045, 1060 (C.D. Cal. 2019) (denying motion to dismiss INA and due process
right to counsel claims when detained person and organizational plaintiffs alleged “restrictions
on telephone access [such as limited duration of calls with attorneys, imposition of costs, and
failure to maintain phone connectivity in facilities] as well as difficulty with legal mail, in-person
meetings, and numerous other obstacles”); Chhoeun v. Marin, 306 F.Supp.3d 1147, 1156, 1160
(C.D. Cal. 2018) (granting stay of removal of detained persons where ICE officials initially
denied attorneys access to visit detained persons; refused to provide attorneys information about
when detained persons would be available for consultations; and then made the attorneys wait
two to three hours before allowing them to meet with detained persons); Castillo v. Nielsen, No.
5:18-cv-01317, 2018 WL 6131172, at *1–4 (C.D. Cal. June 21, 2018) (granting temporary
restraining order requiring the government to allow detained persons at detention facility to
“communicate, both in person and by phone, with other immigration attorneys who wish to
communicate with them,” when facility only allowed for a “limited time” for in-person legal
visitation while also failing to guarantee adequate phone access); Nunez v. Boldin, 537 F. Supp.
578, 582 (S.D. Tex. 1982) (granting injunctive relief when detention facility unreasonably
restricted attorney visitation after 3:30 p.m.); Louis v. Meissner, 530 F. Supp. 924, 927 (S.D. Fla.
1981) (granting injunctive relief when there was a “general unavailability of telephones” in
detention facilities, restricting detained persons’ access to counsel).



                                                  36
            Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 47 of 64



Practices that restrict access to counsel under normal conditions (such as limitations on telephone

use, number of functioning telephones, and monitored telephone lines) 66 have an even greater

detrimental effect during the COVID-19 pandemic, when in-person visits by attorneys to

detention centers put themselves, their families, detained persons, ICE employees, and the public

at risk.

           ICE’s failure to act to increase detained persons’ access to robust remote communication

and EOIR’s failure to suspend in-person hearings and grant continuances as a matter of course

together deprive detained persons of their right of access to counsel. The actions and inactions

by Defendants, individually and collectively, therefore directly result in a deprivation of

Plaintiffs’ due process rights, for which this Court may grant relief.

 II.       Failure To Implement The Requested Relief Will Immediately And Irreparably
           Injure Plaintiffs

           The “basis for injunctive relief in the federal courts has always been irreparable injury

and the inadequacy of legal remedies.” Weinberger v. Romero-Barcelo, 456 U.S. 305, 312.

(1982). Here, Defendants’ failures to implement uniform, reasonable policies that protect

Plaintiffs’ constitutional and statutory rights to counsel and that conform with public health

requirements have already irreparably injured Plaintiffs (and the public) and will continue to do

so absent immediate relief.

           EOIR’s failure to uniformly postpone in-person court proceedings and other deadlines as

appropriate, and ICE’s failure to allow adequate remote access to counsel, is causing irreparable

harm to Plaintiffs’ health and safety from increased and unnecessary exposure to COVID-19 and

depriving detained persons of any meaningful ability to communicate with counsel. Without

relief, in-person hearings will continue to occur, requiring travel and social contact for many


66
     See supra note 64.


                                                    37
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 48 of 64



people, any one of whom could be ill, could have been exposed to an infected individual, or

could encounter an infected individual during the travel and contact required to attend a hearing.

At least one attorney has already contracted COVID-19 after attending immigration court where

she believes she might have been infected (and her mother is now seriously ill and hospitalized),

Ex. 1, Arce Decl. at 1–2; one government attorney is reportedly in a medically induced coma

after appearing in immigration court, Liz Robbins, As Coronavirus Spreads, So Does Panic and

Confusion At Immigration Courts Across the U.S., The Appeal (Apr. 3, 2020),

https://theappeal.org/as-coronavirus-spreads-so-does-panic-and-confusion-at-immigration-

courts-across-the-u-s/; and another detained person’s attorney, who attended an in-person

hearing in immigration court—believing that staying home (and protecting her own health and

the health of others) would mean failing in her duty to her client—days before learning a

member of her household, which also includes a person living with leukemia, tested positive for

COVID-19, Ex. 3, Church Decl. ¶¶ 9–17. Detained persons and their attorneys will thus

continue to be forced into the crosshairs of this highly contagious and potentially devastating

virus absent immediate relief. See Ex. 27, Jha Decl. ¶ 16 (immigration court hearings, which

require “the participation of a multitude of people,” put attendees—including detained persons

and counsel—“at substantial risk for further transmission of this deadly disease, furthering this

public health crisis”); Ex. 31, Steiner Decl. ¶¶ 5, 10; see also, e.g., Coronel v. Decker, No. 20-cv-

2472, 2020 WL 1487274, at *3 (S.D.N.Y. Mar. 27, 2020) (granting temporary restraining order

because “irreparable harm exists where, as here, petitioners face imminent risk to their health,

safety, and lives” from exposure to COVID-19 (internal quotations omitted)).

       Failure to implement the requested relief will also needlessly contribute to community

spread of the virus. COVID-19 will continue to be contracted and transmitted at immigration




                                                 38
           Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 49 of 64



courts. See, e.g., Ex. 27, Jha Decl. ¶¶ 16–17 (“[A]nyone needing to access the immigration

courts may need to utilize mass public transportation, wait in long security lines to enter the

immigration court building, and wait in cramped waiting rooms prior to the start of the

immigration hearing.”); Ex. 3, Church Decl. ¶ 17; Ex. 31, Steiner Decl. ¶ 10. And individuals

who contract the virus at immigration courts will then transmit the virus to their families and

communities. See, e.g., Ex. 9, Terezakis Decl. ¶¶ 39–42 (describing how client’s mother tested

positive for COVID-19 after attending in-person proceeding using public transportation). The

risk of a cascading spread of COVID-19, which has been growing exponentially nationwide, 67 is

especially acute at detention facilities, and transporting detained persons to and from

immigration courts will continue to recklessly place detention facilities at significant risk of

widespread transmission of the virus. 68 Recognizing this risk, Judge Boasberg has recently

ordered the Government to provide detained persons “CDC-compliant protocols and protections

for congregate settings in civil-detention facilities.” See Minute Order, O.M.G. v. Wolf, 1:20-cv-

00786 (D.D.C. March 30, 2020); see also, e.g., Castillo v. Barr, No. 20-cv-00605, 2020 WL

1502864, at *6 (C.D. Cal. Mar. 27, 2020) (“Civil detainees must be protected by the

Government. Petitioners have not been protected. . . . [T]he Government cannot deny the fact

that the risk of infection [from COVID-19] is particularly high . . . .”); Basank v. Decker, 20-cv-

2518, 2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020) (finding irreparable harm from risk of



67
     See supra p. 6.
68
   Centers for Disease Control and Prevention, Interim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention Facilities,
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf;
Rosenberg et al., As Pandemic Rages, U.S. Immigrants Detained in Areas With Few Hospitals,
The New York Times (Apr. 3, 2020),
https://www.nytimes.com/reuters/2020/04/03/us/03reuters-health-coronavirus-usa-detention-
insight.html.


                                                 39
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 50 of 64



exposure to COVID-19, especially where the “nature of detention facilities makes exposure and

spread of the virus particularly harmful.”). Every day that goes by without reasonable

procedures places not only Plaintiffs but also the public at large at unnecessary and substantial

health risk.

        Detained Plaintiffs also have a constitutional and statutory right to access to counsel. See

supra I.B. EOIR’s failure to uniformly postpone in-person court proceedings and other

deadlines as necessary, and ICE’s failure to allow adequate remote access to counsel,

significantly curtails detained persons’ ability to obtain counsel, and, when counsel is obtained,

to be adequately represented by such counsel.

        It is axiomatic that “the loss of constitutional freedoms, ‘for even minimal periods of

time, unquestionably constitutes irreparable injury.’” Mills v. D.C., 571 F.3d 1304, 1312 (D.C.

Cir. 2009) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)); see also Gordon v. Holder, 721

F.3d 638, 653 (D.C. Cir. 2013) (“Suits for declaratory and injunctive relief against the threatened

invasion of a constitutional right do not ordinarily require proof of any injury other than the

threatened constitutional deprivation itself.”) (citation omitted). Accordingly, the current

restriction of the Detained Plaintiffs’ due process right to counsel constitutes an irreparable

injury that will continue to occur absent immediate relief. See, e.g., Innovation Law Lab, 310

F.Supp.3d at 1163 (finding irreparable harm when “Defendants are likely violating the

immigrant detainees’ constitutional rights,” including “denial of access to legal representation”).

        For example, the following irreparable infringements of Plaintiffs’ right of access to

counsel will continue to occur every day without relief:

               •   Unrepresented detained persons will continue to be forced to proceed in their
                   cases without a reasonable opportunity to obtain counsel. See Ex. 21, Napoles
                   Vaillant Decl. ¶¶ 7–8; see also Ex. 5, Rodriguez Cedeno Decl. ¶¶ 7–8. Absent
                   swift relief, such individuals may be removed before such an opportunity is



                                                  40
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 51 of 64



               eventually provided to them, or the crisis abates.

           •   Motions for continuance will continue to be denied notwithstanding the
               unavailability of counsel, or, if counsel has been obtained, without adequate
               access to their clients and facilities to prepare the case and zealously—or even
               adequately—represent their client. See, e.g., supra pgs. 16–18, 24–28.

           •   Witnesses will continue to be fearful of attending any in-person hearings,
               consequently hindering counsel in their ability to adequately represent their
               clients. See, e.g., Ex. 28, Edstrom Decl. ¶ 6 (describing witnesses’ reluctance to
               appear at in-person proceeding).

       These risks of constitutional injury and physical injury require this court to act

immediately to maintain the status quo pending a determination on the merits.

III.   The Balance Of Equities Weighs In Plaintiffs’ Favor

       The third factor—the balance of equities—tips strongly in favor of the requested

injunctive relief, because the Defendants would suffer no harm from the cessation of unlawful

practices that endanger public health, and any theoretical costs Defendants might incur would be

significantly outweighed by the likelihood of irreparable harm to Plaintiffs (and the public). See

Davenport v. Int’l Bhd. of Teamsters, 166 F.3d 356, 361 (D.C. Cir. 1999) (the injunctive relief

factors “interrelate on a sliding scale and must be balanced against each other”).

       As established above, the Plaintiffs face immediate and irreparable harm to their health

and constitutional rights. Conversely, it is well established that Defendants “cannot suffer harm

from an injunction that merely ends an unlawful practice.” Open Communities All. v. Carson,

286 F. Supp. 3d 148, 179 (D.D.C. 2017) (Housing and Urban Development could not suffer

harm from injunction requiring it to implement federal rule) (citation omitted); see R.I.L-R v.

Johnson, 80 F. Supp. 3d 164, 191 (D.D.C. 2015) (Department of Homeland Security could not

suffer harm from injunction that ended likely unlawful policy of considering deterrence of mass

immigration in making detention determinations). Like in Open Communities All. and R.I.L-R,

Plaintiffs here seek to enjoin government agencies from continuing to act unlawfully by failing


                                                41
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 52 of 64



to issue uniform policies that conform with public health guidelines to prevent the spread of

COVID-19 and that protect detained persons’ constitutional and statutory rights to counsel.

Defendants would suffer no harm being required to comply with the law.

       Moreover, demonstrating that the relief Plaintiffs seek is feasible, federal courts around

the country have implemented protective measures to prevent the spread of COVID-19.

Requiring EOIR to follow suit would not impose unreasonable burdens or harms. Cf. Minute

Order, O.M.G. v. Wolf, 1:20-cv-00786 (D.D.C. March 30, 2020). Indeed, current immigration

judges have affirmed that conducting proceedings remotely during this crisis “can readily be

accomplished,” and proposed that EOIR implement uniform procedures that accord with the

relief Plaintiffs seek here. See Ex. 32, NAIJ Statement at 3–4. And courts elsewhere, even in

non-emergency times, have required detention facilities to take affirmative actions to facilitate

detained persons’ access to counsel, including installing telephone lines, since “any [possible]

burden on Defendants is more than justified by the need to ensure the fulfillment of Plaintiffs’

constitutional rights.” See Innovation Law Lab, 310 F. Supp. 3d at 1163, 1165–66.

IV.    The Requested Relief Is In The Public Interest

       The injunctive relief sought here is also indisputably in the public interest. The requested

relief follows the mitigation measures urged by the President’s Coronavirus Task Force, which

its members have repeatedly stated will immediately help save lives.

       Federal, state, and local governments have undertaken unprecedented measures to slow

the spread of COVID-19 and prevent serious illness and death. President Trump, supported by

doctors and infectious disease specialists, has held nearly daily press conferences explaining the

importance of the CDC’s guidance, the need to slow transmission, and the need to protect

healthcare facilities from being inundated with patients they lack resources to help. It is hard to

imagine a greater public interest than that, as numerous courts have already held. See, e.g.,


                                                 42
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 53 of 64



Castillo, 2020 WL 1502864, at *6 (“Finally, the emergency injunctive relief sought, here, is

absolutely in the public’s best interest. The public has a critical interest in preventing the further

spread of the coronavirus. An outbreak at Adelanto [Detention Center] would, further, endanger

all of us – Adelanto detainees, Adelanto employees, residents of San Bernardino County,

residents of the State of California, and our nation as a whole.”); Coronel v. Decker, No. 20-cv-

2472, 2020 WL 1487274, at *7 (S.D.N.Y. Mar. 27, 2020) (“[B]oth Petitioners and the public

benefit from ensuring public health and safety,” as a COVID-19 outbreak at a detention facility

could “place strain on the surrounding community hospitals.”).

       An order requiring Defendants to postpone all in-person detained hearings, while also

ensuring meaningful remote access procedures, is necessary to protect not only Plaintiffs, but

also immigration judges, 69 the staff at immigration courts, 70 government attorneys, ICE

employees, other detained persons in facilities, and members of the public at large. 71 The

president of the American Federation of Government Employees Local 511, which represents

ICE employees, stated “Our primary concern here today is the Department of Justice’s refusal to

either close or postpone immigration court in-person hearings during this global health crisis”



69
   See NAIJ, The National Association of Immigration Judges Urgently Calls for Immediate
Implementation of Required Health and Safety Measures for the Immigration Courts During the
Coronavirus Pandemic; Monique O. Madan, White House itself is choosing which immigration
courts get to close amid COVID-19, Miami Herald (Mar. 19, 2020),
https://www.miamiherald.com/news/local/immigration/article241335126.html (“Back at the
courthouses, immigration judges are doing all they can to try to keep away from crowds and
other people in general — that includes calling in sick.”).
70
   See Dara Lind, Immigration Courts Are Telling Employees to Come to Work — Ignoring
Health Risks and Local Shelter-in-Place Orders, ProPublica (Mar. 20, 2020),
https://www.propublica.org/article/immigration-courts-are-telling-employees-to-come-to-work-
ignoring-health-risks-and-local-shelter-in-place-orders.
71
   See Ex. 27, Jha Decl. ¶ 17.




                                                  43
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 54 of 64



and that “[l]ike most government employees, ICE attorneys are concerned about the risk to their

health and the health of their families.” 72

        Slowing the spread of COVID-19 is also in the public’s economic interest. There is no

doubt that the severe restrictions imposed on daily life are having a correspondingly severe

economic impact. But Federal Reserve economists have concluded that social distancing

measures and slowing the spread of the virus is the fastest and best way to return to business as

usual and improve the economic situation. 73

        Finally, there is also a clear public interest in the protection of constitutional rights. See

Rodriguez v. Robbins, 715 F.3d 1127, 1145 (9th Cir. 2013) (“Generally, public interest concerns

are implicated when a constitutional right has been violated, because all citizens have a stake in

upholding the Constitution.”) (internal quotation marks and citation omitted); see also Gordon,

721 F.3d at 653 (“[E]nforcement of an unconstitutional law is always contrary to the public

interest”). The public therefore has a significant interest in the preservation of detained persons’

right to counsel, which “right is ‘an integral part of the procedural due process to which the

[detained person] is entitled.” See Iavorski v. I.N.S., 232 F.3d 124, 128 (2d Cir. 2000) (quoting

Batanic v. INS, 12 F.3d 662, 667 (7th Cir. 1993). Similarly, there is a “substantial public interest

in having governmental agencies abide by the federal laws that govern their existence and

operations,” which includes the APA and INA. See League of Women Voters of U.S. v. Newby,

838 F.3d 1, 12 (D.C. Cir. 2016) (internal quotation marks omitted); see also R.I.L-R, 8 F. Supp.


72
  See Charles Davis, Immigration Judges, ICE Attorneys, and Experts are Calling on the Trump
Administration to Close the Courts to Stop the Novel Coronavirus from Spreading, Business
Insider (Mar. 1, 2020), https://www.businessinsider.com/coronavirus-ice-and-immigration-
judges-call-for-delay-in-hearings-2020-3.
73
   See Sergio Correia et al., Pandemics Depress the Economy, Public Health Interventions Do
Not: Evidence from the 1918 Flu (Mar. 30, 2020),
https://papers.ssrn.com/sol3/papers.cfm?abstract_id=3561560.


                                                  44
         Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 55 of 64



3d at 191 (“The public interest is served when administrative agencies comply with their

obligations under the APA.”) (internal quotation marks omitted).

                                        CONCLUSION

       For the foregoing reasons, this Court should GRANT Plaintiffs’ Motion for a Temporary

Restraining Order.


 Dated: April 8, 2020
        Washington, D.C.
                                                 Respectfully submitted,

                                                 /s/ Sirine Shebaya
                                                 Sirine Shebaya (D.C. Bar No. 1019748)
                                                 Khaled Alrabe*
                                                 Amber Qureshi*
                                                 Cristina Velez*
                                                 NATIONAL IMMIGRATION PROJECT OF
                                                 THE NATIONAL LAWYERS GUILD
                                                 2201 Wisconsin Ave NW, Suite 200
                                                 Washington, DC 20007
                                                 (202) 656-4788
                                                 sirine@nipnlg.org
                                                 khaled@nipnlg.org
                                                 amber@nipnlg.org
                                                 cristina@nipnlg.org

                                                 *Pro hac vice motions forthcoming

                                                 /s/ Matthew D. Slater
                                                 Matthew D. Slater (D.C. Bar No. 386986)
                                                 Elsbeth Bennett (D.C. Bar No. 1021393)
                                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                 2112 Pennsylvania Avenue, N.W.
                                                 Washington, D.C. 20037-3229
                                                 T: 202-974-1500
                                                 F: 202-974-1999
                                                 mslater@cgsh.com
                                                 ebennett@cgsh.com

                                                 Jennifer Kennedy Park*
                                                 Lina Bensman*
                                                 CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                 One Liberty Plaza
                                                 New York, New York 10006
                                                 T: 212-225-2000
                                                 F: 212-225-3999
                                                 jkpark@cgsh.com
                                                 lbensman@cgsh.com


                                               45
Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 56 of 64




                               Attorneys for Plaintiffs

                               *Pro hac vice motions forthcoming




                              46
                          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 57 of 64



                                                            Appendix A*

                                                                           Permits    Permits Hearings
                                                Status of        Date of   Hearings    Telephonically
                             Operational        Standing        Order’s    Telephon     Without Prior
      Immigration Court         Status           Order           Entry      ically?       Motion?           Method to Inform Court
1.    Adelanto             Open               Courtwide       3/25/20      Yes        Yes                Provide telephone number to
                                                                                                         court
2.    Arlington            Open For Filings   Courtwide       3/24/20      Yes        Yes                Call in advance to ascertain
                           And For Detained                                                              operational status, provide
                           Hearings Only                                                                 telephone number to court
3.    Atlanta – Ted        Open For Filings   Courtwide       3/20/20      Yes        Yes                Call in advance and provide
      Turner Drive         And For Detained                                                              client’s Alien number, name of
                           Hearings Only                                                                 judge, date of hearing, and
                                                                                                         telephone number to court
4.    Atlanta - W.         Open For Filings   No Order        n/a          n/a        n/a
      Peachtree Street     Only
5.    Aurora               Open For Filings   Courtwide       3/30/20      Yes        Yes                Call judge’s legal assistant 48
                           And For Detained                                                              hours in advance of hearing to
                           Hearings Only                                                                 receive conference line number
6.    Baltimore            Open For Filings   Courtwide       4/2/20       Yes        Yes                Call in advance to ascertain
                           And For Detained                                                              operational status, provide
                           Hearings Only                                                                 telephone number to court
7.    Batavia              Open               Courtwide       3/24/20      Yes        Yes
8.    Boston               Open For Filings   Courtwide       3/30/20      Yes        Yes                Call in advance and provide
                           And For Detained                                                              client’s Alien number, name of
                           Hearings Only                                                                 judge, date of hearing, and
                                                                                                         telephone number to court
9.    Buffalo              Open For Filings   Courtwide       3/24/20      Yes        Yes
                           And For Detained
                           Hearings Only
10.   Charlotte            Open For Filings   No Order        n/a
                           And For Detained
                           Hearings Only


                                                                    1
                          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 58 of 64



                                                                              Permits     Permits Hearings
                                                Status of         Date of     Hearings     Telephonically
                              Operational       Standing         Order’s      Telephon      Without Prior
      Immigration Court          Status          Order            Entry        ically?        Motion?            Method to Inform Court
11.   Chicago              Open For Filings   Courtwide        3/19/20        Yes         Yes                Call in advance and provide
                           And For Detained                                                                  client’s Alien number, name of
                           Hearings Only                                                                     judge, date of hearing, and
                                                                                                             telephone number to court
12.   Cleveland            Open For Filings   Courtwide        4/1/20         Yes         Yes                Email 24 hours in advance of
                           And For Detained                                                                  the hearing and provide
                           Hearings Only                                                                     telephone number to the court
13.   Conroe               Open For Filings   Courtwide        3/24/20        Yes         Yes                Call in advance and provide
                           And For Detained                                                                  client’s Alien number, name of
                           Hearings Only                                                                     judge, and telephone number to
                                                                                                             court
14.   Dallas               Open For Filings   Judge-by-Judge   3/24/20        Yes (only   Yes (only Judges
                           And For Detained                    (Judge         Judges      Weiss, Davis-
                           Hearings Only                       Weiss)         Weiss,      Gumbs, and Sims)
                                                                              Davis-
                                                               3/25/20
                                                                              Gumbs,
                                                               (Judge
                                                                              and Sims)
                                                               Davis-
                                                               Gumbs)
                                                               3/30/20
                                                               (Judge Sims)
15.   Denver               Open For Filings   No Order         n/a
                           And For Detained
                           Hearings Only
16.   Detroit              Open For Filings   Judge-by-Judge   3/26/20        Yes (only   Yes (only Judge    Provide telephone number to
                           And For Detained                    (Judge         Judge       Jebson)            court
                           Hearings Only                       Jebson)        Jebson)
17.   El Paso              Open For Filings   Courtwide        3/25/20        Yes         Yes                Call 15 minutes in advance of
                           And For Detained                                                                  hearing and provide telephone
                           Hearings Only                                                                     number to court
18.   El Paso SPC          Open               No Order         n/a




                                                                     2
                          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 59 of 64



                                                                              Permits    Permits Hearings
                                                 Status of         Date of    Hearings    Telephonically
                              Operational        Standing         Order’s     Telephon     Without Prior
      Immigration Court          Status           Order            Entry       ically?       Motion?           Method to Inform Court
19.   Elizabeth            Open For Filings    Courtwide        3/19/20       Yes        Yes                Call at least one business day in
                           And For Detained                                                                 advance and provide telephone
                           Hearings Only                                                                    number to court
20.   Eloy                 Open                Courtwide &      3/18/20       Yes        Yes                Provide telephone number to
                                               Judge-by-Judge                                               court
                                                                4/3/20
                                                                (Judge Gaz)
                                                                4/2/20
                                                                (Judge
                                                                Habich)
21.   Falls Church IAC     Open                No Order         n/a
22.   Fishkill             Open                No Order         n/a
23.   Florence             Closed – Hearings   Courtwide        4/6/20        Yes        Yes                Call Phoenix Court in advance
                           continuing at                                                                    and provide client’s Alien
                           Phoenix                                                                          number, name of judge, and
                                                                                                            telephone number to court
24.   Fort Snelling        Open For Filings    Courtwide        3/26/20                                     Email in advance of hearing and
      (Bloomington)        And For Detained                                                                 provide Alien number, date and
                           Hearings Only                                                                    time of hearing, and phone
                                                                                                            number to court
25.   Fort Worth IAC       Open                No Order         n/a
26.   Guaynabo (San        Closed              Courtwide        3/25/20       Yes        Yes                Call in advance and provide
      Juan)                                                                                                 client’s Alien number, name of
                                                                                                            judge, date of hearing, and
                                                                                                            telephone number to court
27.   Harlingen            Open For Filings    Courtwide        4/1/20        Yes        No                 Provide notice to the court at by
                           And For Detained                                                                 email in advance of the hearing
                           Hearings Only                                                                    and in accordance with
                                                                                                            instructions attached to the order




                                                                      3
                          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 60 of 64



                                                                         Permits    Permits Hearings
                                                Status of      Date of   Hearings    Telephonically
                              Operational       Standing      Order’s    Telephon     Without Prior
      Immigration Court          Status          Order         Entry      ically?       Motion?             Method to Inform Court
28.   Hartford             Open For Filings   Courtwide     3/30/20      Yes        Yes                 Call in advance and provide
                           And For Detained                                                             client’s Alien number, time/date
                           Hearings Only                                                                of hearing, and telephone
                                                                                                        number to court
29.   Honolulu             Open For Filings   No Order      n/a
                           And For Detained
                           Hearings Only
30.   Houston              Open For Filings   Courtwide     4/1/20       Yes        No                  Make motion by calling at least
                           And For Detained                                                             one day in advance by calling
                           Hearings Only                                                                court and providing client’s
                                                                                                        Alien number, name of judge,
                                                                                                        date of hearing, and telephone
                                                                                                        number
31.   Houston – S.         Open For Filings   No Order      n/a
      Gessner Road         Only
32.   Imperial             Open For Filings   Courtwide     4/2/20       Yes        Yes                 Contact court in advance and
                           And For Detained                                                             provide telephone number
                           Hearings Only
33.   Kansas City          Open For Filings   Courtwide     3/24/20      Yes        Yes                 Call in advance and provide
                           And For Detained                                                             client’s Alien number, time/date
                           Hearings Only                                                                of hearing, and telephone
                                                                                                        number to court
34.   Las Vegas            Open For Filings   Courtwide     4/2/20       Yes        Yes                 Call in advance and provide
                           And For Detained                                                             client’s Alien number, name of
                           Hearings Only                                                                judge, and telephone number to
                                                                                                        court
35.   LaSalle              Open               Courtwide     3/25/20      Yes        Yes, except for     Provide to court telephone
                                                                                    individual merit    number at least 2 business days
                                                                                    hearings which      prior to hearing
                                                                                    must be requested
                                                                                    by motion




                                                                  4
                            Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 61 of 64



                                                                                Permits     Permits Hearings
                                                  Status of         Date of     Hearings     Telephonically
                                Operational       Standing         Order’s      Telephon      Without Prior
      Immigration Court            Status          Order            Entry        ically?        Motion?           Method to Inform Court
36.   Los Angeles – N.       Open For Filings   Courtwide        3/25/20        Yes         Yes                Provide telephone number to
      Los Angeles Street     And For Detained                                                                  court
                             Hearings Only
37.   Los Angeles - Olive    Open For Filings   No Order         n/a
      Street                 And For Detained
                             Hearings Only
38.   Los Angeles - Van      Open For Filings   No Order         n/a
      Nuys Boulevard         Only
39.   Louisville             Closed             No Order         n/a
40.   Memphis                Open For Filings   No Order         n/a
                             Only
41.   Miami                  Open For Filings   No Order         n/a
                             And For Detained
                             Hearings Only
42.   Miami Krome            Open For Filings   No Order         n/a
      (Detained)             And For Detained
                             Hearings Only
43.   New Orleans            Closed             No Order         n/a
44.   New York -             Open For Filings   No Order         n/a
      Broadway               Only
45.   New York - Federal     Open For Filings   No Order         n/a
      Plaza                  And For Detained
                             Hearings Only
46.   New York - Varick      Open For Filings   Judge-by-Judge   3/21/20        Yes (only   Yes (only Judge
                             And For Detained                    (Judge Mart)   Judge       Mart)
                             Hearings Only                                      Mart)
47.   Newark                 Open For Filings   No Order         n/a
                             Only
48.   Oakdale                Open               No Order         n/a



                                                                       5
                          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 62 of 64



                                                                            Permits     Permits Hearings
                                                Status of         Date of   Hearings     Telephonically
                              Operational       Standing         Order’s    Telephon     Without Prior
      Immigration Court          Status          Order            Entry      ically?        Motion?           Method to Inform Court
49.   Omaha                Open For Filings   Courtwide        3/18/20      Yes         No
                           And For Detained
                           Hearings Only
50.   Orlando              Open For Filings   Courtwide        3/25/20      Yes         Yes                Call in advance and provide
                           And For Detained                                                                client’s Alien number, name of
                           Hearings Only                                                                   judge, date of hearing, and
                                                                                                           telephone number to court
51.   Otay Mesa            Open               Courtwide        3/30/20      Yes         Yes                Provide telephone number to
                                                                                                           court
52.   Otero                Open               Judge-by-Judge   3/27/20      Yes (only   Yes (only Judge    Call at least 15 minutes in
                                                               (Judge       Judge       Taylor)            advance of hearing and provide
                                                               Taylor)      Taylor)                        landline telephone number to
                                                                                                           court
53.   Pearsall             Open               Courtwide        4/2/20       Yes         No                 Send email in advance of the
                                                                                                           hearing and provide telephone
                                                                                                           number
54.   Philadelphia         Open For Filings   Courtwide        4/3/20       Yes         Yes                Call in advance and provide
                           And For Detained   (master                                                      client’s Alien number, date of
                           Hearings Only      calendar                                                     hearing, and telephone number
                                              hearings only)
55.   Phoenix              Open For Filings   Courtwide        4/3/20       Yes         Yes                Call in advance and provide
                           And For Detained                                                                Alien number, name of judge,
                           Hearings Only                                                                   and telephone number
56.   Port Isabel          Open               Courtwide        4/1/20       Yes         No                 Provide notice to the court at by
                                                                                                           email in advance of the hearing
                                                                                                           and in accordance with
                                                                                                           instructions attached to the order
57.   Portland             Open For Filings   No Order         n/a
                           And For Detained
                           Hearings Only




                                                                     6
                          Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 63 of 64



                                                                         Permits    Permits Hearings
                                                Status of      Date of   Hearings    Telephonically
                              Operational       Standing      Order’s    Telephon    Without Prior
      Immigration Court         Status            Order         Entry     ically?       Motion?           Method to Inform Court
58.   Sacramento           Open For Filings   No Order      n/a
                           Only
59.   Saipan               Open For Filings   No Order      n/a
                           And For Detained
                           Hearings Only
60.   Salt Lake City       Open For Filings   No Order      n/a
                           And For Detained
                           Hearings Only
61.   San Antonio          Open For Filings   Courtwide     4/2/20       Yes        No                 Email court in advance of
                           And For Detained                                                            hearing and provide telephone
                           Hearings Only                                                               number
62.   San Diego            Open For Filings   Courtwide     3/30/20      Yes        Yes                Provide telephone number to
                           And For Detained                                                            court
                           Hearings Only
63.   San Francisco        Open For Filings   Courtwide     4/3/20       Yes        Yes                Email court in advance to
                           And For Detained                                                            provide telephone number,
                           Hearings Only                                                               Alien number, respondent’s
                                                                                                       name, and date of hearing
64.   Seattle              Open For Filings   No Order      n/a
                           And For Detained
                           Hearings Only
65.   Stewart              Open               Courtwide     3/24/20      Yes        Yes                Call in advance and provide
                                                                                                       client’s Alien number, name of
                                                                                                       judge, and telephone number to
                                                                                                       court
66.   Tacoma               Open               Courtwide     3/20/20      Yes        Yes                Court will call attorney if none
                                                                                                       is present in the in-court video
                                                                                                       conference room; attorney
                                                                                                       should provide telephone
                                                                                                       number at least two days prior to
                                                                                                       hearing to court



                                                                  7
                            Case 1:20-cv-00852-CJN Document 7 Filed 04/08/20 Page 64 of 64



                                                                         Permits    Permits Hearings
                                               Status of       Date of   Hearings    Telephonically
                               Operational     Standing       Order’s    Telephon     Without Prior
        Immigration Court         Status        Order          Entry      ically?       Motion?           Method to Inform Court
 67.    Tucson               Open            Courtwide      3/24/20      Yes        Yes                Provide telephone number to
                                                                                                       court
 68.    Ulster               Open            No Order       n/a
 69.    York                 Open            Courtwide      3/17/20      Yes        Yes


* Information as of April 7, 2020, compiled from EOIR Operational Status During Coronavirus Pandemic, Department of Justice,
https://www.justice.gov/eoir/eoir-operational-status-during-coronavirus-pandemic




                                                                  8
